Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

[image.jpg]

 

 

 

Conformed Copy of

CREDIT AGREEMENT

 

 

dated as of

 

 

June 1, 2017

 

 

among

 

 

HICKOK INCORPORATED

HICKOK ACQUISITION A LLC

SUPREME ELECTRONICS CORP.

FEDERAL HOSE MANUFACTURING LLC

WAEKON CORPORATION

HICKOK OPERATING LLC

CAD ENTERPRISES, INC.

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

With First Amendment Agreement, dated July 5, 2018

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

  Page    

ARTICLE I.  Definitions

1

SECTION 1.01.  Defined Terms

1

SECTION 1.02.  Classification of Loans and Borrowings

28

SECTION 1.03.  Terms Generally

28

SECTION 1.04.  Accounting Terms; GAAP

29

SECTION 1.05.  Status of Obligations

29

ARTICLE II.  The Credits

29

SECTION 2.01.  Commitments

29

SECTION 2.02.  Loans and Borrowings

30

SECTION 2.03.  Borrowing Procedures; Requests for Revolving Borrowings

31

SECTION 2.04.  Letters of Credit

32

SECTION 2.05.  Funding of Borrowings

34

SECTION 2.06.  Interest Elections

35

SECTION 2.07.  Termination of Commitment

35

SECTION 2.08.  Repayment and Amortization of Loans; Evidence of Debt

36

SECTION 2.09.  Prepayment of Loans

37

SECTION 2.10.  Fees

39

SECTION 2.11.  Interest

39

SECTION 2.12.  Alternate Rate of Interest

40

SECTION 2.13.  Increased Costs

40

SECTION 2.14.  Break Funding Payments

41

SECTION 2.15.  Taxes

41

SECTION 2.16.  Payments Generally; Allocation of Proceeds

43

SECTION 2.17.  Indemnity for Returned Payments

44

ARTICLE III.  Representations and Warranties

44

SECTION 3.01.  Organization; Powers

44

SECTION 3.02.  Authorization; Enforceability

44

SECTION 3.03.  Governmental Approvals; No Conflicts

44

SECTION 3.04.  Financial Condition; No Material Adverse Change

45

SECTION 3.05.  Properties

45

SECTION 3.06.  Litigation and Environmental Matters

45

SECTION 3.07.  Compliance with Laws and Agreements; No Default

46

SECTION 3.08.  Investment Company Status

46

SECTION 3.09.  Taxes

46

SECTION 3.10.  ERISA

46

SECTION 3.11.  Disclosure

46

SECTION 3.12.  Material Agreements

47

SECTION 3.13.  Solvency

47

SECTION 3.14.  Insurance

47

SECTION 3.15.  Capitalization and Subsidiaries

47

SECTION 3.16.  Security Interest in Collateral

47

SECTION 3.17.  Employment Matters

48

SECTION 3.18.  Federal Reserve Regulations

48

 

i

--------------------------------------------------------------------------------

 

 

SECTION 3.19.  Use of Proceeds

48

SECTION 3.20.  No Burdensome Restrictions

48

SECTION 3.21.  Anti-Corruption Laws and Sanctions

48

SECTION 3.22.  FFC Subordinated Debt Documents

48

SECTION 3.23.  Air Enterprises Acquisition Documents

49

ARTICLE IV.  Conditions

49

SECTION 4.01.  Effective Date

49

SECTION 4.02.  Each Credit Event.

53

ARTICLE V.  Affirmative Covenants

53

SECTION 5.01.  Financial Statements; Borrowing Base and Other Information

53

SECTION 5.02.  Notices of Material Events; Name  Change

56

SECTION 5.03.  Existence; Conduct of Business

56

SECTION 5.04.  Payment of Obligations

57

SECTION 5.05.  Maintenance of Properties

57

SECTION 5.06.  Books and Records; Inspection Rights

57

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations

57

SECTION 5.08.  Use of Proceeds

57

SECTION 5.09.  Accuracy of Information

58

SECTION 5.10.  Insurance

58

SECTION 5.11.  Appraisals

58

SECTION 5.12.  Casualty and Condemnation

58

SECTION 5.13. Depository Banks

59

SECTION 5.14. Additional Collateral; Further Assurances

59

ARTICLE VI.  Negative Covenants

60

SECTION 6.01.  Indebtedness

60

SECTION 6.02.  Liens

61

SECTION 6.03.  Fundamental Changes

63

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

63

SECTION 6.05.  Asset Sales

65

SECTION 6.06.  Sale and Leaseback Transactions

65

SECTION 6.07.  Swap Agreements

65

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness

66

SECTION 6.09.  Transactions with Affiliates

66

SECTION 6.10.  Restrictive Agreements

67

SECTION 6.11. Amendment of Material Documents

67

SECTION 6.12. Financial Covenants

67

ARTICLE VII.  Events of Default

68

ARTICLE VIII.  Miscellaneous

71

SECTION 8.01.  Notices

71

SECTION 8.02.  Waivers; Amendments

72

SECTION 8.03.  Expenses; Indemnity; Damage Waiver

73

SECTION 8.04.  Successors and Assigns

74

SECTION 8.05.  Survival

76

SECTION 8.06.  Counterparts; Integration; Effectiveness; Electronic Execution

76

SECTION 8.07.  Severability

76

SECTION 8.08.  Right of Setoff

76

SECTION 8.09.  Governing Law; Jurisdiction; Consent to Service of Process

77

SECTION 8.10.  WAIVER OF JURY TRIAL

77

SECTION 8.11.  Headings

77

SECTION 8.12.  Confidentiality

78

 

ii

--------------------------------------------------------------------------------

 

 

SECTION 8.13.  Nonreliance; Violation of Law

78

SECTION 8.14.  USA PATRIOT Act

78

SECTION 8.15.  Disclosure

78

SECTION 8.16.  Interest Rate Limitation

78

SECTION 8.17.  Marketing Consent

79

SECTION 8.18.  Confession of Judgment

79

ARTICLE IX.  Loan Guaranty

79

SECTION 9.01.  Guaranty

79

SECTION 9.02.  Guaranty of Payment

80

SECTION 9.03.  No Discharge or Diminishment of Loan Guaranty

80

SECTION 9.04.  Defenses Waived

80

SECTION 9.05.  Rights of Subrogation

81

SECTION 9.06.  Reinstatement; Stay of Acceleration

81

SECTION 9.07.  Information

81

SECTION 9.08.  Termination

81

SECTION 9.09.  Taxes

81

SECTION 9.10.  Maximum Liability

82

SECTION 9.11.  Contribution

82

SECTION 9.12.  Liability Cumulative

83

SECTION 9.13.  Keepwell

83

ARTICLE X.  The Borrower Representative

83

SECTION 10.01.  Appointment; Nature of Relationship

83

SECTION 10.02.  Powers

83

SECTION 10.03.  Employment of Agents

83

SECTION 10.04.  Notices

84

SECTION 10.05.  Successor Borrower Representative

84

SECTION 10.06.  Execution of Loan Documents; Borrowing Base Certificate

84

SECTION 10.07.  Reporting

84

 

SCHEDULES:

 

Schedule 3.05 – Properties

Schedule 3.06 – Disclosed Matters

Schedule 3.12 – Material Agreements

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 4.01 – Customer Consents

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

 

Exhibit A - Opinion of Counsel for the Loan Parties

Exhibit B - Borrowing Base Certificate

Exhibit C - Compliance Certificate

Exhibit D - Joinder Agreement

Exhibit E - CapEx Draw Request

 

iii

--------------------------------------------------------------------------------

 

 

            CREDIT AGREEMENT dated as of June 1, 2017 (as it may be amended or
modified from time to time, this “Agreement”), among HICKOK INCORPORATED, an
Ohio corporation (“Hickok”), HICKOK ACQUISITION A LLC, an Ohio limited liability
company, which will be changing its name on or about the Effective Date to Air
Enterprises LLC (“Hickok Air Enterprises”), SUPREME ELECTRONICS CORP., a
Mississippi corporation (“Supreme”), FEDERAL HOSE MANUFACTURING LLC, an Ohio
limited liability company  (“Federal”), HICKOK OPERATING LLC, an Ohio limited
liability company (“Hickok Operating”), WAEKON CORPORATION, an Ohio corporation
(“Waekon”), and CAD ENTERPRISES, INC., an Arizona corporation (“CAD”, and
together with Hickok, Hickok Air Enterprises, Supreme, Federal, Hickok Operating
and Waekon, collectively “Borrowers” and each individually a “Borrower”), the
other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A., as Lender. 

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, the quotient of (a) the LIBOR Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.

 

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBOR Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the LIBOR Screen Rate at
approximately 11:00 a.m. London time on such day.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

 

“Air Enterprises” means Air Enterprises LLC, a Delaware limited liability
company.

 

“Air Enterprises Acquisition” means the acquisition by Hickok Air Enterprises of
substantially all of the assets of Air Enterprises on the Effective Date
pursuant to the Air Enterprises Acquisition Documents.

 

“Air Enterprises Acquisition Documents” means the Air Enterprises Purchase
Agreement and all agreements, instruments and documents executed pursuant
thereto or in connection therewith, as any of the foregoing may from time to
time be amended, restated or otherwise modified.

 

“Air Enterprises Assignment of Rights” shall mean the Assignment of Rights
relating to Hickok Air Enterprises’ rights under the Air Enterprises Acquisition
Documents, executed and delivered to Lender by Hickok Air Enterprises and Air
Enterprises in connection with this Agreement, as the same may from time to time
be amended, restated or otherwise modified.

 

1

--------------------------------------------------------------------------------

 

 

“Air Enterprises Purchase Agreement” means that certain Asset Purchase
Agreement, dated as of June 1, 2017, among Hickok Air Enterprises, Air
Enterprises and certain equity holders of Air Enterprises party thereto, as
amended and as the same may from time to time be further amended, restated or
otherwise modified.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Rate” means, for any day, the applicable rate per annum equal to:

 

(a)     with respect to Revolving Loans (i) 0.00% for CBRF Loans, and (ii) 2.00%
for Eurodollar Loans; and

 

(b)     with respect to the Term A Loan and CapEx Loans (i) 0.25% for CBFR
Loans, and (ii) 2.25% for Eurodollar Loans.

 

“Approved Fund” has the meaning assigned to such term in Section 8.04(b).

 

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Revolving
Exposure.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Credit Maturity Date and the date of
termination of the Revolving Commitment.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by the Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Lender, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

2

--------------------------------------------------------------------------------

 

 

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

 

“Borrower” or “Borrowers” shall have the meaning given to such term in the
opening paragraph of this Agreement.

 

“Borrower Representative” has the meaning assigned to such term in Section
10.01.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, and (c) a CapEx Loan made, converted or continued
on the same date, and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Base” means, at any time, the sum of (a) 80% of the Borrowers’
Eligible Accounts at such time, plus (b) 50% of the Borrowers’ Eligible Progress
Billing Accounts at such time, plus (c) 50% of the Borrowers’ Eligible
Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, minus (d) Reserves. The maximum amount of Eligible
Progress Billing Accounts which may be included as part of the Borrowing Base is
$1,000,000. The maximum amount of Inventory which may be included as part of the
Borrowing Base (after applying the advance rate) is $6,000,000. The Lender may,
in its Permitted Discretion, reduce the advance rates set forth above, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Lender in its sole discretion.

 

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing or CapEx Borrowing in accordance with Section 2.03.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.     

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Ohio and/or New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market.

 

“CAD” means CAD ENTERPRISES, INC., an Arizona corporation.

 

“CAD Acquisition” means the acquisition by Hickok of all of the Equity Interests
of CAD from the CAD Seller pursuant to the terms of the CAD Acquisition
Documents.

 

“CAD Acquisition Agreement” means that certain Share Purchase Agreement dated as
of July 5, 2018, by and among Hickok (as buyer), CAD Seller, and the CAD Seller
Representative, together with all exhibits and schedules thereto, as the same
may be amended, modified, supplemented or restated from time to time.

 

“CAD Acquisition Documents” means the CAD Acquisition Agreement and all other
agreements, documents and writings heretofore, now or hereafter executed,
delivered, or otherwise signed in connection with or related to the CAD
Acquisition Agreement, in each case as any of the foregoing may be amended,
restated or otherwise modified from time to time.

 

3

--------------------------------------------------------------------------------

 

 

“CAD Assignment of Rights” shall mean the Assignment of Rights relating to
Hickok’s rights under the CAD Acquisition Documents, executed and delivered to
Lender by Hickok, as the same may from time to time be amended, restated or
otherwise modified.

 

“CAD Security Agreement” means that certain All Assets Security Agreement, dated
July 5, 2018, between CAD and CAD Seller Payee], as amended, restated or
otherwise modified from time to time.

 

“CAD Seller” means the shareholders of CAD listed on Schedule 4.2 to the CAD
Acquisition Agreement.

 

“CAD Seller Payee” means Arvin and Cheryl Loudermilk Family, LLLP, an Arizona
limited liability limited parternship.

 

“CAD Seller Representative” means Cheryl Loudermilk.

 

“CAD Subordinated Note” means the Subordinated Promissory Note, dated July 5,
2018, executed by Hickok in favor of the CAD Seller Payee in the original
principal amount of $9,000,000, as amended, restated or otherwise modified from
time to time.

 

“CAD Subordinated Debt” means the Indebtedness of Hickok owed to the CAD Seller
through the CAD Seller Payee pursuant to the CAD Subordinated Debt Documents.

 

“CAD Subordinated Debt Documents” means the CAD Subordinated Note, the CAD
Security Agreement and the other documents, agreements, instruments and writings
executed by any of the Loan Parties to the CAD Seller Payee and/or any CAD
Seller in connection with or related to the CAD Subordinated Note, as any of the
same may be amended, restated or otherwise modified from time to time.

 

“CAD Subordinated Payment Conditions” means (a) the CAD Seller Payee is not in
breach or violation of the CAD Subordination Agreement, (b) no Default or Event
of Default has occurred and is continuing (or has not been waived by the Lender)
under this Agreement or any other Loan Document, (c) no Default or Event of
Default will occur as a result of any such payment, (d) after giving effect to
any such payment, Lender is satisfied that the Fixed Charge Coverage Ratio, as
calculated in accordance with Section 6.12 of this Agreement, is not less than
1.45 to 1.00, as evidenced by a Compliance Certificate delivered by the Loan
Parties to the Lender prior to any such payment being made, and (e) after giving
effect to any such payment, Availability is greater than or equal to $500,000 as
evidenced by a Borrowing Base Certificate delivered by the Loan Parties to the
Lender.

 

“CAD Subordination Agreement” means the Debt and Lien Subordination Agreement
entered into among the Loan Parties, the CAD Seller Payee, and the Lender (as
senior lender) in connection with the CAD Subordinated Debt, as such agreement
may be amended, restated or otherwise modified from time to time.

 

“CapEx Commitment” means the commitment of the Lender, during the CapEx
Commitment Period, to make CapEx Loans to the Borrowers and to convert CapEx
Loans to CapEx Term Loans, up to the CapEx Maximum Amount (or such lesser amount
as shall be determined pursuant to Section 2.01(c) hereof).

 

4

--------------------------------------------------------------------------------

 

 

“CapEx Commitment Period” means the period from the First Amendment Effective
Date to the CapEx Conversion Date, or such earlier date on which the Commitment
shall have been terminated pursuant to Article VII hereof.

 

“CapEx Conversion Date” means the earlier to occur of (a) the date that the
amount of CapEx Loans made to Borrowers equal the CapEx Maximum Amount, or (b)
July 5, 2019.

 

“CapEx Draw Request” means a request form, substantially in the form of the
attached Exhibit E.

 

“CapEx Exposure” means, at any time, the sum of the outstanding principal amount
of CapEx Loans and CapEx Term Loans at such time.

 

“CapEx Loan” means a Loan made pursuant to Section 2.01(c) hereof.

 

“CapEx Maximum Amount” shall mean $1,000,000.

 

“CapEx Term Loan” shall mean any CapEx Loan or CapEx Loans that have been
converted to a term loan pursuant to Section 2.02(c) hereof.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP but excluding in
each case any such expenditures that (i) are made to restore, repair, replace or
rebuild property to the condition of such property immediately prior to any
casualty event, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recover proceeds relating to any such casualty
event or (ii) are financed with the proceeds of any Disposition of fixed or
capital assets to the extent such expenditure is permitted under Section 6.05
hereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

 

“CBFR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the CB Floating Rate.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation at any time of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) directors of the Company on the date of
this Agreement, (ii) nominated, appointed or approved by the board of directors
of the Company nor (iii) nominated, appointed or approved by directors so
nominated, appointed or approved; or (c) the Company shall cease to own, free
and clear of all Liens or other encumbrances, 100% of the outstanding voting
Equity Interests of the other Borrowers on a fully diluted basis.

 

5

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender (or, for purposes of Section 2.13(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.     

 

“Charges” has the meaning assigned to such term in Section 8.16.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, CapEx
Loans or a Term A Loan, and (b) any Commitment, refers to whether such
Commitment is a Revolving Commitment, a CapEx Commitment or a Term A Commitment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that is at any time, becomes or is
intended to be, subject to a security interest or Lien in favor of the Lender,
on behalf of the Secured Parties, to secure the Secured Obligations.

 

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

 

“Collateral Documents” means, collectively, the Security Agreement, the Air
Enterprises Assignment of Rights, the CAD Assignment of Rights, and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Lender.

 

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers.

 

“Commitment” means the sum of the Revolving Commitment, the Term Commitments and
the CapEx Commitment.

 

6

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment Fee Applicable Rate” means 0.25%.

 

“Company” means Hickok.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

 

“Distributions” means all dividends and other distributions made to
shareholders, partners, owners or members, as the case may be, other than
salary, bonuses, and other compensation for services expended in the current
accounting period.

 

“Document” has the meaning assigned to such term in the Security Agreement.

 

“Dollars”, “dollars” or “$” refers to lawful money of the U.S.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any non-recurring non-cash charges for such
period, (v) any non-recurring fees, cash charges and other cash expenses
(including severance costs) made or incurred in connection with the Transactions
occurring on the Effective Date that are paid or otherwise accounted for within
90 days of the consummation of such Transactions in an amount not to exceed
$1,000,000, and (vi) any non-recurring fees, cash charges and other cash
expenses (including severance costs) made or incurred in connection with the CAD
Acquisition that are paid or otherwise accounted for within 90 days of the
consummation of the CAD Acquisition in an amount not to exceed $1,000,000, minus
(b) without duplication and to the extent included in Net Income, any
non-recurring non-cash gains for such period, all calculated for the Company and
its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

 

7

--------------------------------------------------------------------------------

 

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Lender and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Eligible Accounts” means, at any time, the Accounts of a Borrower which the
Lender determines in its Permitted Discretion are eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit. Without
limiting the Lender’s discretion provided herein, Eligible Accounts shall not
include any Account of a Borrower:

 

(a)     which is not subject to a first priority perfected security interest in
favor of the Lender;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;

 

(c)     (i) which is unpaid more than 90 days after the date of the original
invoice therefor, or (ii) which has been written off the books of such Borrower
or otherwise designated as uncollectible;

 

(d)     which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

 

(e)     which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to (i) such
Borrower exceeds 50% of the aggregate amount of Eligible Accounts of such
Borrower or (ii) all Borrowers exceeds 50% of the aggregate amount of Eligible
Accounts of all Borrowers but in either case such Accounts shall be ineligible
only to the extent of such excess;

 

(f)     with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been, in any material respect
(without duplication of any materiality qualifier) breached or is not true;

 

(g)     which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Lender which has been sent to the
Account Debtor, (iii) represents a progress billing, whether an Eligible
Progress Billing Account or otherwise (iv) is contingent upon such Borrower’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

 

(h)     for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or if such Account was invoiced more than
once;

 

8

--------------------------------------------------------------------------------

 

 

(i)     with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

(j)     which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws (other than post-petition accounts payable of an Account Debtor
that is a debtor-in-possession under the Bankruptcy Code and acceptable to the
Lender in its Permitted Discretion), (iv) admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) become insolvent,
or (vi) ceased operation of its business;

 

(k)     which is owed by any Account Debtor which has sold all or substantially
all of its assets;

 

(l)     which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S. or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Lender which is in the possession of, and is
directly drawable by, the Lender;

 

(m)     which is owed in any currency other than U.S. dollars;

 

(n)     which is owed by (i) any Governmental Authority of any country other
than the U.S., unless such Account is backed by a Letter of Credit acceptable to
the Lender which is in the possession of, and is directly drawable by, the
Lender, or (ii) any Governmental Authority of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Lender in such Account, have been complied with to the Lender’s satisfaction;

 

(o)     which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;

 

(p)     which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

 

(q)     which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

 

(r)     which is evidenced by any promissory note, chattel paper or instrument;

 

(s)     which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

 

9

--------------------------------------------------------------------------------

 

 

(t)     with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business but only to the extent of any such
reduction, or any Account which was partially paid and such Borrower created a
new receivable for the unpaid portion of such Account;

 

(u)     which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

 

(v)     which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;

 

(w)     which was created on cash on delivery terms; or

 

(x)     which the Lender determines may not be paid by reason of the Account
Debtor’s inability to pay or which the Lender otherwise determines is
unacceptable in its commercially reasonable credit judgment.

 

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder (other than by payment), such
Borrower or the Borrower Representative shall notify the Lender thereof on and
at the time of submission to the Lender of the next Borrowing Base Certificate.
In determining the amount of an Eligible Account of a Borrower, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Borrower may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Borrower to reduce the amount of
such Account.

 

“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Lender determines in its Permitted Discretion is eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit hereunder.
Without limiting the Lender’s discretion provided herein, Eligible Inventory of
a Borrower shall not include any Inventory:

 

(a)     which is not subject to a first priority perfected Lien in favor of the
Lender;

 

(b)     which is subject to any Lien other than (i) a Lien in favor of the
Lender and (ii) a Permitted Encumbrance which does not have priority over the
Lien in favor of the Lender;

 

(c)     which is, in the Lender’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

 

10

--------------------------------------------------------------------------------

 

 

(d)     with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been, in any material respect
(without duplication of any materiality qualifier) breached or is not true and
which does not conform in any material respect to all applicable standards
imposed by any Governmental Authority;

 

(e)     in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title or (ii) be indicated on any purchase
order or invoice with respect to such Inventory as having or purporting to have
an interest therein;

 

(f)     which is not finished goods or raw materials or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold or ship-in-place goods, goods that are returned or
marked for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business; provided, however, notwithstanding this clause (f), for a
period of 6-months after the First Amendment Effective Date, Inventory of CAD
which constitutes work-in-process may constitute Eligible Inventory if such
Inventory otherwise satisfies the eligibility criteria set forth in this
definition of Eligible Inventory;

 

(g)     which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;

 

(h)     which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Lender a Collateral Access Agreement or (ii) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility has been established by the Lender in its Permitted Discretion;

 

(i)     which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless such warehouseman or bailee has delivered to the Lender a
Collateral Access Agreement and such other documentation as the Lender may
require;

 

(j)     which is being processed offsite at a third party location or outside
processor, or is in transit to or from such third party location or outside
processor;

 

(k)     which is a discontinued product or component thereof;

 

(l)     which is the subject of a consignment by such Borrower as consignor;

 

(m)     which is perishable;

 

(n)     which contains or bears any intellectual property rights licensed to
such Borrower unless the Lender is reasonably satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties, other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;

 

(o)     which is not reflected in a current perpetual inventory report of such
Borrower;

 

11

--------------------------------------------------------------------------------

 

 

(p)     for which reclamation rights have been asserted by the seller;

 

(q)     which has been acquired from a Sanctioned Person; or

 

(r)     which the Lender otherwise determines is unacceptable in its
commercially reasonable credit judgment.

 

In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, such Borrower or the
Borrower Representative shall notify the Lender thereof on and at the time of
submission to the Lender of the next Borrowing Base Certificate.

 

“Eligible Progress Billing Account” means, at any time, the Accounts of a
Borrower which represent progress billings, that satisfy all the requirements
set forth in the definition of “Eligible Accounts” (other than the requirement
set forth in clause (g)(iii) of the definition of Eligible Accounts) and that
the Lender determines in its Permitted Discretion are eligible as the basis for
the extension of Revolving Loans and the issuance of Letters of Credit. Without
limiting the Lender’s discretion provided herein, Eligible Progress Billing
Accounts shall not include any Account of a Borrower:

 

(a)     which are generated under a contract which will take greater than 180
days to complete, whether by the terms of the contract or otherwise;

 

(b)     which is due as a deposit or upon signing of a contract and not based
upon a Borrower’s completion of specific services as required by such contract;

 

(c)     which the Lender determines in its Permitted Discretion is in excess of
the services performed or completed, but only the extent of such excess;

 

(d)      which exceeds the costs incurred by such Borrower in connection with
the services performed or completed, but only to the extent of such excess; or

 

(e)     which the Lender otherwise determines is unacceptable in its
commercially reasonable credit judgment.

 

In the event that an Account of a Borrower which was previously an Eligible
Progress Billing Account ceases to be an Eligible Progress Billing Account
hereunder (other than by payment), such Borrower or the Borrower Representative
shall notify the Lender thereof on and at the time of submission to the Lender
of the next Borrowing Base Certificate. In determining the amount of an Eligible
Progress Billing Account of a Borrower, the face amount of an Account may, in
the Lender’s Permitted Discretion, be reduced by, without duplication, to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

 

12

--------------------------------------------------------------------------------

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equipment” has the meaning assigned to such term in the Security Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 (b), (c), (m), (o) or (t) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to any Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans under Section 4041, Section 4042 or Section 4041A of ERISA or to appoint a
trustee to administer any Plan; (f) the incurrence by any Borrower or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
of any Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice concerning
the imposition upon any Borrower or any ERISA Affiliate of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBOR Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Collateral” has the meaning assigned to such term in the Security
Agreement.

 

13

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) the Lender
acquires such interest in the Loan, Letter of Credit or Commitment or (ii) the
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.15, amounts with respect to such Taxes were payable either
to the Lender’s assignor immediately before the Lender acquired the applicable
interest in such Loan, Letter of Credit or Commitment or to the Lender
immediately before it changed its lending office, and (c) any U.S. federal
withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“FFC” means First Francis Company Inc., an Ohio corporation.

 

“FFC Security Agreement” means that certain All Assets Security Agreement, dated
July 1, 2016, among Hickok Incorporated, Federal, Supreme and FFC.

 

“FFC Subordinated Debt” means the Indebtedness of certain of the Loan Parties
owed to FFC pursuant to the FFC Subordinated Debt Documents in the aggregate
current principal amount, as of the Effective Date, of $3,995,600.

 

“FFC Subordinated Debt Documents” means the FFC Subordinated Notes, the FFC
Security Agreement, and the other documents, agreements, instruments and
writings executed by any of the Loan Parties to FFC in connection with or
related to the FFC Subordinated Debt, as any of the same may be amended,
restated or otherwise modified from time to time.

 

14

--------------------------------------------------------------------------------

 

 

“FFC Subordinated Payment Conditions” means (a) FFC is not in breach or
violation of the FFC Subordination Agreement, (b) no Default or Event of Default
has occurred and is continuing (or has not been waived by the Lender) under this
Agreement or any other Loan Document, (c) no Default or Event of Default will
occur as a result of any such payment, (d) after giving effect to any such
payment, Lender is satisfied that the Fixed Charge Coverage Ratio, as calculated
in accordance with Section 6.12 of this Agreement, is not less than 1.45 to
1.00, as evidenced by a Compliance Certificate delivered by the Loan Parties to
the Lender prior to any such payment being made, and (e) after giving effect to
any such payment, Availability is greater than or equal to $500,000 as evidenced
by a Borrowing Base Certificate delivered by the Loan Parties to the Lender.

 

“FFC Subordinated Notes” means, together, (i) that certain Promissory Note,
dated July 1, 2016, by Hickok Incorporated in favor of First Francis Company
Inc., in the original principal amount of $2,768,662 and (ii) that certain
Promissory Note, dated July 1, 2016, by Hickok Incorporated in favor of First
Francis Company Inc., in the original principal amount of $2,000,000.

 

“FFC Subordination Agreement” means the Subordination Agreement entered into
among the Loan Parties, FFC (as subordinated lender), and the Lender (as senior
lender) in connection with the FFC Subordinated Debt, as such agreement may be
amended, restated or otherwise modified from time to time.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Borrower.

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

 

“First Amendment Effective Date” means July 5, 2018.

 

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness (excluding
Subordinated Indebtedness) actually made, plus principal payments made after the
Effective Date on Subordinated Indebtedness, plus Distributions, plus scheduled
Capital Lease Obligation payments, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus (i) income tax expense for such period and (ii) Maintenance Capital
Expenditures to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixtures” has the meaning assigned to such term in the Security Agreement.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

15

--------------------------------------------------------------------------------

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include (i) warranties or
indemnities made in trade contracts, asset sale agreements, acquisition
agreements, commitment letters, engagement letters and brokerage and deposit
agreements in the ordinary course of business and not otherwise prohibited
hereunder, and warranties and indemnities to lenders in any documents evidencing
Indebtedness permitted pursuant to Section 6.01 with respect to the guarantor,
(ii) any indemnities made in connection with liability of a Person’s directors,
officers and employees in their capacities as such as permitted by applicable
law so long as the same is in the ordinary course of business and consistent
with such Person’s past practices and, (iii) any contingent liability arising
from the endorsement of negotiable or other instruments for deposit or
collection in the ordinary course of business, and (iv) any continuing liability
of Hickok or its Subsidiaries as a lessee under a real property or equipment
lease after such lease has been assigned or subleased by such Person.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.

 

“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Hickok Air Enterprises Name Change” shall mean the name change which will occur
on or about the date hereof, whereby Hickok Air Enterprises will change its name
to Air Enterprises, LLC.

 

“Hickok Air Enterprises Name Change Documents” shall mean the documentation
filed with the Secretary of State of the State of Delaware in order to
effectuate the Hickok Air Enterprises Name Change and all other agreements,
instruments and documents executed pursuant thereto or in connection therewith.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided, in the case of any such obligations
that are non-recourse to such Person, that the amount of obligations counted as
Indebtedness shall be no greater than the fair market value of the assets
subject to such Lien, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k)
obligations under any liquidated earn-out and (l) any other Off-Balance Sheet
Liability and (m) obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Swap Agreements, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

16

--------------------------------------------------------------------------------

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 8.03(b).

 

“Information” has the meaning assigned to such term in Section 8.12.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.06.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for the Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Revolving Credit Maturity Date or
the Term A Maturity Date, as applicable, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and the Revolving Credit Maturity Date or the Term A
Maturity Date, as applicable.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, each
consecutive one month period, the first of which shall commence on the date of
this Agreement, ending on the day which corresponds numerically to such date one
(1) month thereafter, provided, however, that if there is no such numerically
corresponding day in such first succeeding month, such Interest Period shall end
on the last Business Day of such first succeeding month. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided, however, that if said
next succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

17

--------------------------------------------------------------------------------

 

 

“LC Collateral Account” has the meaning assigned to such term in Section
2.04(h).

 

“LC Disbursement” means any payment made by the Lender pursuant to a Letter of
Credit.

 

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.

 

“LC Sublimit” means $3,000,000.

 

“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.

 

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

 

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as shall be selected by the Lender in its reasonable
discretion; in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if any LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Note. If no LIBOR
Screen Rate is available to the Lender, the applicable LIBOR Rate for the
relevant Interest Period shall instead be the rate determined by the Lender to
be the rate at which the Lender offers to place U.S. dollar deposits having a
maturity equal to such Interest Period with first-class banks in the London
interbank market at approximately 11:00 A.M. (London time) two (2) Business Days
prior to the first day of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application, each
Collateral Document, the Loan Guaranty, any Obligation Guaranty, the FFC
Subordination Agreement, the Roundball Subordination Agreement, the CAD
Subordination Agreement, and each other agreement, instrument, document and
certificate identified in Section 4.01 executed and delivered to, or in favor
of, the Lender and including each other pledge, power of attorney, consent,
assignment, contract, notice, letter of credit agreement, letter of credit
application and each other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Guarantor” means each Loan Party other than the Borrowers’ foreign
Subsidiaries.

 

18

--------------------------------------------------------------------------------

 

 

“Loan Guaranty” means Article IX of this Agreement.

 

“Loan Parties” means, collectively, the Borrowers, the Borrowers’ domestic
Subsidiaries and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.

 

“Loans” means the loans and advances made by the Lender pursuant to this
Agreement.

 

“Maintenance Capital Expenditures” means Capital Expenditures that are made in
connection with the replacement, substitution, restoration or repair of existing
assets in order to maintain existing operational capacities (it being agreed
that Maintenance Capital Expenditures does not include Capital Expenditures made
in connection with an acquisition of a new asset that seeks to expand existing
operational capacities).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its obligations under the Loan Documents to which it is a
party, (c) the Collateral, or the Lender’s Liens (on behalf of itself and the
other Secured Parties) on the Collateral or the priority of such Liens, or
(d) the rights of or benefits available to the Lender under any of the Loan
Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties in an aggregate principal amount exceeding $400,000.
For purposes of determining Material Indebtedness, the “principal amount of the
obligations” of the Loan Parties in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maximum Rate” has the meaning assigned to such term in Section 8.16.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Lender, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any Subsidiary, and (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any Subsidiary has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions, and (c) the undistributed earnings of any
Subsidiary, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

 

19

--------------------------------------------------------------------------------

 

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“Obligated Party” has the meaning assigned to such term in Section 9.02.

 

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Lender for the benefit of the Secured
Parties by a guarantor who is not a Loan Party.

 

“Obligations” “ means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to the Lender or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

 

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.

 

20

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Parent” means, with respect to the Lender, the Person of which the Lender is,
directly or indirectly, a subsidiary.

 

“Participant” has the meaning assigned to such term in Section 8.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 8.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

 

21

--------------------------------------------------------------------------------

 

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in Section 6.05(a); or

 

(b) subject to Section 2.09(c), any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Loan Party or any Subsidiary with a fair value
immediately prior to such event equal to or greater than $150,000; or

 

(c) the issuance by the Company of any Equity Interests, or the receipt by the
Company of any capital contribution, (other than the offering or exercise of
stock options or other equity awards pursuant to management incentive plans); or

 

(d) the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01.

 

22

--------------------------------------------------------------------------------

 

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Projections” has the meaning assigned to such term in Section 5.01(e).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Loan Party pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Loan Party.

 

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

 

“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to a Borrower’s
assets from information furnished by or on behalf of such Borrower, after the
Lender has exercised its rights of inspection pursuant to this Agreement.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain with respect to the Collateral or any Loan
Party.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.

 

23

--------------------------------------------------------------------------------

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and issue Letters of Credit hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.07. As of the First Amendment Effective
Date, the amount of the Lender’s Revolving Commitment is $12,000,000.

 

“Revolving Credit Maturity Date” means June 1, 2020 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

 

“Revolving Exposure” means, at any time, the sum of the aggregate outstanding
principal amount of the Lender’s Revolving Loans and its LC Exposure at such
time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“Roundball” means Roundball LLC, an Ohio limited liability company.

 

“Roundball Subordinated Note” means (a) the Convertible Promissory Note, dated
December 30, 2015, made by Hickok in favor of Roundball in the original
principal amount of $466,879.87, and referred to in the Roundball Subordinated
Loan Agreement as the “Roundball/Borrower Option Note”, as amended, restated or
otherwise modified from time to time.

 

“Roundball Subordinated Debt” means the Indebtedness of Hickok owed to Roundball
pursuant to the Roundball Subordinated Debt Documents in the aggregate current
principal amount, as of the Effective Date, of $200,000 for Roundball.

 

“Roundball Subordinated Debt Documents” means the Roundball Subordinated Loan
Agreement, the Roundball Subordinated Note and the other documents, agreements,
instruments and writings executed by any of the Loan Parties to Roundball in
connection with or related to the Roundball Subordinated Debt, as any of the
same may be amended, restated or otherwise modified from time to time.

 

“Roundball Subordinated Loan Agreement” means that certain Convertible Loan
Agreement, dated as of December 30, 2011, among Hickok (as borrower) and
Roundball (as lender), as amended, restated or otherwise modified from time to
time.

 

“Roundball Subordinated Payment Conditions” means (a) Roundball is not in breach
or violation of the Roundball Subordination Agreement, (b) no Default or Event
of Default has occurred and is continuing (or has not been waived by the Lender)
under this Agreement or any other Loan Document, (c) no Default or Event of
Default will occur as a result of any such payment, (d) after giving effect to
any such payment, Lender is satisfied that the Fixed Charge Coverage Ratio, as
calculated in accordance with Section 6.12 of this Agreement, is not less than
1.45 to 1.00, as evidenced by a Compliance Certificate delivered by the Loan
Parties to the Lender prior to any such payment being made, and (e) after giving
effect to any such payment, Availability is greater than or equal to $500,000 as
evidenced by a Borrowing Base Certificate delivered by the Loan Parties to the
Lender.

 

24

--------------------------------------------------------------------------------

 

 

“Roundball Subordination Agreement” means the Subordination Agreement entered
into among the Loan Parties, Roundball (as subordinated lender), and the Lender
(as senior lender) in connection with the Roundball Subordinated Debt, as such
agreement may be amended, restated or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” means the Securities and Exchange Commission of the U.S.

 

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to the Lender or
its Affiliates; provided, however, that the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor.

 

“Secured Parties” means (a) the Lender, (b) each provider of Banking Services,
to the extent the Banking Services Obligations in respect thereof constitute
Secured Obligations, (c) each counterparty to any Swap Agreement, to the extent
the obligations thereunder constitute Secured Obligations, (d) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (e) the successors and assigns of each of the foregoing.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Lender, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Lender, on behalf of the Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Senior Funded Indebtedness” means, at any date, the aggregate principal amount
of total liabilities of the Company and its Subsidiaries on a consolidated
basis, minus the sum of (a) accounts payable arising from the purchase of goods
and services in the ordinary course of business, (b) accrued expenses or losses,
(c) deferred revenues or gains, and (d) Subordinated Indebtedness, determined
for the Company and its Subsidiaries on a consolidated basis at such date, in
accordance with GAAP.

 

25

--------------------------------------------------------------------------------

 

 

“Senior Funded Indebtedness to EBITDA Ratio” means, at any date, the ratio of
(a) Senior Funded Indebtedness for such date to (b) EBITDA for the period of
four fiscal quarters ended on or most recently prior to such date; provided,
however, for purposes of calculating EBITDA above, (1) the EBITDA of Hickok Air
Enterprises shall be deemed to be (i) the actual EBITDA of Hickok Air
Enterprises for the one month period ending June 30, 2017 plus $736,887, (ii)
the actual EBITDA of Hickok Air Enterprises for the fourth month period ending
September 30, 2017 plus $586,394, (iii) the actual EBITDA of Hickok Air
Enterprises for the seventh month period ending December 31, 2017 plus $761,155,
and (iv) the actual EBITDA of Hickok Air Enterprises for the ten month period
ending March 31, 2018 plus $286,739; and (2) the EBITDA of CAD shall be deemed
to be (i) the actual EBITDA of CAD for the one month period ending June 30, 2018
plus $3,403,284, (ii) the actual EBITDA of CAD for the fourth month period
ending September 30, 2018 plus $2,425,713, (iii) the actual EBITDA of CAD for
the seventh month period ending December 31, 2018 plus $1,569,617, and (iv) the
actual EBITDA of CAD for the ten month period ending March 31, 2019 plus
$659,895.

 

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of a Borrower at such time.

 

“Statement” has the meaning assigned to such term in Section 2.16(d).

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Lender.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Company, a Borrower
or of any other Loan Party, as applicable.

 

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or any option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement.

 

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with the Lender or an Affiliate of the
Lender, and (b) any cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with the
Lender or an Affiliate of the Lender.

 

26

--------------------------------------------------------------------------------

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Commitment” means the commitment of the Lender to make a Term A Loan,
expressed as an amount representing the maximum principal amount of the Term A
Loan to be made by the Lender. The amount of the Lender’s Term A Commitment on
the First Amendment Effective Date is $6,000,000.

 

“Term A Loan” means a Loan made pursuant to Section 2.01(b).

 

“Term A Maturity Date” means December 2, 2022; provided, however, that if the
Revolving Commitment shall be terminated for any reason, the unpaid amounts
owing on the Term Loans shall be immediately due and payable in full.

 

“Term Commitments” means the Term A Commitment.

 

“Term Loans” means the Term A Loans.

 

“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of total liabilities of the Company and its Subsidiaries on a consolidated
basis, minus the sum of (a) accounts payable arising from the purchase of goods
and services in the ordinary course of business, (b) accrued expenses or losses,
and (c) deferred revenues or gains, determined for the Company and its
Subsidiaries on a consolidated basis at such date, in accordance with GAAP.

 

“Total Funded Indebtedness to EBITDA Ratio” means, at any date, the ratio of (a)
Total Funded Indebtedness for such date to (b) EBITDA for the period of four
fiscal quarters ended on or most recently prior to such date; provided, however,
for purposes of calculating EBITDA above, (1) the EBITDA of Hickok Air
Enterprises shall be deemed to be (i) the actual EBITDA of Hickok Air
Enterprises for the one month period ending June 30, 2017 plus $736,887, (ii)
the actual EBITDA of Hickok Air Enterprises for the fourth month period ending
September 30, 2017 plus $586,394, (iii) the actual EBITDA of Hickok Air
Enterprises for the seventh month period ending December 31, 2017 plus $761,155,
and (iv) the actual EBITDA of Hickok Air Enterprises for the ten month period
ending March 31, 2018 plus $286,739; and (2) the EBITDA of CAD shall be deemed
to be (i) the actual EBITDA of CAD for the one month period ending June 30, 2018
plus $3,403,284, (ii) the actual EBITDA of CAD for the fourth month period
ending September 30, 2018 plus $2,425,713, (iii) the actual EBITDA of CAD for
the seventh month period ending December 31, 2018 plus $1,569,617, and (iv) the
actual EBITDA of CAD for the ten month period ending March 31, 2019 plus
$659,895.

 

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the Air Enterprises Acquisition,
the CAD Acquisition, the borrowing of Loans and other credit extensions
hereunder, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

27

--------------------------------------------------------------------------------

 

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the CB Floating Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Ohio or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding mascu-line,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word “shall”. 
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. 

 

28

--------------------------------------------------------------------------------

 

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Lender that the Borrowers request an amendment to any provision hereof to
eliminate the effect of such change in GAAP or in the application thereof (or if
the Lender notifies the Borrower Representative that the Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

SECTION 1.05.     Status of Obligations. In the event that any Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Obligations to constitute
senior indebtedness (however denominated) in respect of such Subordinated
Indebtedness and to enable the Lender to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lender may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

 

 

ARTICLE II

 

The Credits

 

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, the Lender agrees to make Revolving Loans in dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) the Revolving Exposure exceeding the lesser
of (x) the Revolving Commitment and (y) the Borrowing Base. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

 

29

--------------------------------------------------------------------------------

 

 

(b) On the Effective Date the Lender made a “Term A Loan" to Borrowers a portion
of which remains outstanding on the First Amendment Effective Date in the amount
of $1,499,999.96 (the “Existing Term A Loan”). Subject to the terms and
conditions set forth herein, the Existing Term A Loan shall remain outstanding
and, on the First Amendment Effective Date, the Lender agrees to make an
additional term loan in dollars to the Borrowers in an amount equal to the
difference between the Existing Term A Loan and the Term A Loan Commitment. For
purposes of this Agreement, the term “Term A Loan” shall mean the aggregate
amount of the Existing Term A Loan and the additional term loan advanced on the
First Amendment Effective Date pursuant to this subsection (b) which such
aggregate amount shall be consolidated in accordance with this subsection.
Amounts prepaid or repaid in respect of Term A Loans may not be reborrowed.

 

(c)     Subject to the terms and conditions set forth herein, the Lender agrees
to make CapEx Loans to the Borrowers from time to time during the CapEx
Commitment Period in an aggregate principal amount that will not result in the
aggregate amount of all CapEx Loans exceeding the CapEx Commitment. On the date
of the making a CapEx Loan to the Borrowers hereunder, the CapEx Commitment
shall be permanently reduced by an amount equal to such CapEx Loan or CapEx
Loans. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may prepay, in whole or in part, any CapEx Loan or
CapEx Loans, together with all accrued interest thereon at any time; provided,
however, that the Borrowers may not reborrow the amount of any CapEx Loan
prepaid or converted to a CapEx Term Loan pursuant to the provisions below.

 

SECTION 2.02.      Loans and Borrowings.

 

(a)     Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Class and Type.

 

(b)    Subject to Section 2.12, each Revolving Borrowing, CapEx Borrowing and
Term Loan Borrowing shall be comprised entirely of CBFR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith,
provided that (i) all Revolving Borrowings and Term Loan Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.06, and (ii) all CapEx
Borrowings made on the First Amendment Effective Date must be made as CBFR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.06. The Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of the Lender to make such Loan (and
in the case of an Affiliate, the provisions of Sections 2.12, 2.13, 2.14 and
2.15 shall apply to such Affiliate to the same extent as to the Lender);
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accord-ance with the terms of this Agreement. 

 

(c)     Notwithstanding anything to the contrary contained in this Agreement,
Borrowers shall not be entitled to request more than 4 CapEx Loans during the
CapEx Commitment Period, and each request for a CapEx Loan shall be in an amount
of at least $250,000. On the last day of the CapEx Commitment Period, the
Lenders shall convert all CapEx Loans outstanding into a CapEx Term Loan in the
aggregate principal amount of such CapEx Loans. The Lender is hereby authorized
and directed by the Borrowers to apply the proceeds of the CapEx Term Loan to
the principal and interest then owed on the CapEx Loans being converted. The
Borrower Representative shall notify the Lender at the time of the conversion of
the CapEx Loans to a CapEx Term Loan whether the CapEx Term Loan will be a CBFR
Borrowing or a Eurodollar Borrowing. If the Borrower Representative fails to
notify the Lender at the time of the conversion whether the CapEx Term Loan will
be a CBFR Loans or a Eurodollar Loans, then the CapEx Term Loan will be a CBFR
Loan.

 

30

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date or the Term A Maturity Date.

 

SECTION 2.03. Borrowing Procedures; Requests for Revolving and CapEx Borrowings.

 

(a)     To request a Borrowing (other than a CapEx Borrowing), the Borrower
Representative shall notify the Lender of such request either in writing
(delivered by hand or fax) in a form reasonably satisfactory to the Lender and
signed by the Borrower Representative or by telephone or through Electronic
System, if arrangements for doing so have been approved by the Lender, not later
than noon, Eastern Standard Time, on the date of the proposed Borrowing;
provided that any such notice of a CBFR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(d) may be
given not later than 9:00 a.m., Eastern Standard Time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, fax or a communication through
Electronic System to the Lender of a written Borrowing Request in a form
approved by the Lender and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

   

 

(i)

the Class of Borrowing, the aggregate amount of the requested Borrowing, and a
breakdown of the separate wires comprising such Borrowing;

 

 

(ii)

name of the applicable Borrower(s);

 

 

(iii)

the date of such Borrowing, which shall be a Business Day; and

 

 

(iv)

whether such Borrowing is to be a CBFR Borrowing or a Eurodollar Borrowing;

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.

 

(b)     To request a CapEx Borrowing, the Borrower Representative shall deliver
to the Lender a CapEx Draw Request and one (1) or more invoices (or other
similar sale documents) evidencing that the CapEx Loan being requested is in
excess of $250,000 but not in excess of 100% percent of the hard invoiced costs
of the capital spending for new machinery or new equipment, determined in
accordance with GAAP, that has been purchased by a Borrower and paid for in full
at the time of the request (I) in the case of a Eurodollar Borrowing, not later
than 9:00 a.m., Eastern Standard Time, three Business Days before the date of
the proposed Borrowing or (II) in the case of a CBFR Borrowing, not later than
noon, Eastern Standard Time, on the date of the proposed Borrowing. If no
election as to the Type of CapEx Borrowing is specified on the CapEx Draw
Request, then the requested CapEx Borrowing shall be a CBFR Borrowing.

 

31

--------------------------------------------------------------------------------

 

 

SECTION 2.04. Letters of Credit.

 

(a)     General. Subject to the terms and conditions set forth herein, the
Borrower Representative, on behalf of a Borrower, may request the issuance of
Letters of Credit denominated in dollars as the applicant thereof for the
support of the obligations of any Borrower or any Subsidiary thereof, in a form
reasonably acceptable to the Lender, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, the Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, such Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.10(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (each Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Lender shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit, or any Requirement of Law relating to the Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Lender shall prohibit, or
request that the Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
the Lender in good faith deems material to it, or (iii) if the issuance of such
Letter of Credit would violate one or more policies of the Lender applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or fax (or transmit through Electronic System, if arrangements for
doing so have been approved by the Lender) to the Lender (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Lender, the
applicable Borrower also shall submit a letter of credit application on the
Lender’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the LC Sublimit, and (ii) the Revolving Exposure shall not exceed the lesser of
the Revolving Commitment and the Borrowing Base.

 

32

--------------------------------------------------------------------------------

 

 

(c)     Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Lender to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Credit Maturity Date.

 

(d)     Reimbursement. If the Lender shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Lender an amount equal to such LC Disbursement not later than
11:00 a.m., Eastern Standard Time, on (i) the Business Day that the Borrower
Representative receives notice of such LC Disbursement, if such notice is
received prior to 9:00 a.m., Eastern Standard Time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is received after 9:00 a.m.,
Eastern Standard Time on the day of receipt; provided that, the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with a CBFR Revolving
Borrowing in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting CBFR Revolving Borrowing.

 

(e)     Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (d) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of any (i) lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Lender under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Lender nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Lender; provided that the foregoing shall not
be construed to excuse the Lender from liability to the Borrowers to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Lender (as finally
determined by a court of competent jurisdiction), the Lender shall be deemed to
have exercised care in each such determination. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

33

--------------------------------------------------------------------------------

 

 

(f)     Disbursement Procedures. The Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Lender shall promptly notify the Borrower
Representative by telephone (confirmed by fax) of such demand for payment and
whether the Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Lender with respect to any such
LC Disbursement.

 

(g)     Interim Interest. If the Lender shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to CBFR Revolving Loans and such interest shall
be due and payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (d) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Lender.

 

(h)     Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Lender demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Lender, in the
name and for the benefit of the Lender (the “LC Collateral Account”), an amount
in cash equal to 105% of the amount of the LC Exposure as of such date plus
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII. The Borrowers also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.09(b). Each such deposit shall be held by the Lender as collateral
for the payment and performance of the Secured Obligations. The Lender shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrowers hereby grant the
Lender a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Lender and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
Secured Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all such Events of Default have
been cured or waived as confirmed in writing by the Lender.

 

(i)     LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

SECTION 2.05. Funding of Borrowings. The Lender shall make each Loan to be made
by it hereunder on the proposed date thereof available to the Borrowers by
promptly crediting the amounts in immediately available funds, to the Funding
Account(s); provided that CBFR Revolving Loans made to finance the reimbursement
of an LC Disbursement as provided in Section 2.04(d) shall be remitted to the
Lender.

 

34

--------------------------------------------------------------------------------

 

 

SECTION 2.06. Interest Elections.

 

(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request. Thereafter, the Borrower Representative may elect
to convert such Borrowing to a different Type or to continue such Borrowing. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)     To make an election pursuant to this Section, the Borrower
Representative shall notify the Lender of such election by telephone or through
Electronic System, if arrangements for doing so have been approved by the
Lender, by the time that a Borrowing Request would be required under Section
2.03 if the Borrowers were requesting a Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, Electronic System or fax to the Lender of a written
Interest Election Request in a form approved by the Lender and signed by the
Borrower Representative.

 

(c)     Each telephonic and written Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02:

 

(i)     the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

 

(iii)     whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing.

 

Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Lender so notifies the Borrower
Representative, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to a CBFR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.07. Termination of Commitment.

 

(a)     Unless previously terminated, (i) the Term Commitments shall terminate
at 5:00 p.m., Eastern Standard Time, on the Effective Date, (ii) the Revolving
Commitment shall termi-nate on the Revolving Credit Maturity Date, and (iii) the
CapEx Commitment shall terminate on the CapEx Conversion Date. 

 

35

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers may at any time terminate the Revolving Commitment upon
(i) the payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Lender of a cash deposit (or
at the discretion of the Lender a backup standby letter of credit satisfactory
to the Lender) in an amount equal to 105% of the LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, and (iv) the payment
in full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.

 

(c)     The Borrower Representative shall notify the Lender of any election to
terminate the Revolving Commitment under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Commitment delivered by
the Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Lender on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitment shall be permanent.

 

SECTION 2.08. Repayment and Amortization of Loans; Evidence of Debt.

 

(a)     The Borrowers hereby unconditionally promise to pay the Lender the then
unpaid principal amount of each Revolving Loan on the Revolving Credit Maturity
Date.

 

(b)     The Borrowers hereby unconditionally promise to repay the Term A Loan to
the Lender in consecutive monthly installments of $111,111.11 on the first
Business Day of each month, commencing on August 1, 2018, and continuing on the
first Business Day of each month thereafter, with a final payment of all unpaid
amounts owing on the Term A Loan to be paid in full in cash by the Borrowers on
the Term A Maturity Date; provided, however, that if the Revolving Commitment
shall be terminated for any reason, the unpaid amounts owing on the Term A Loan
shall be immediately due and payable in full.

 

(c)     The Borrowers shall repay the CapEx Term Loan in consecutive monthly
installments based on a 5 year amortization schedule, on the first Business Day
of each month, with the first of such payments commencing on the first Business
Day of the first month following the CapEx Conversion Date, and continuing on
the first Business Day of each month thereafter, with all unpaid amounts owing
on the CapEx Loans and CapEx Term Loans to be paid on the 60th and final monthly
payment; provided, however, that if the Revolving Commitment shall be terminated
for any reason, the unpaid amounts owing on all CapEx Loans and CapEx Term Loans
shall be immediately due and payable in full.

 

(d)     Prior to any repayment of any Term Loan Borrowings of any Class under
this Section, the Borrowers shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Lender by telephone
(confirmed by fax) of such selection not later than 11:00 a.m., Eastern Standard
Time, three (3) Business Days before the scheduled date of such repayment. Each
repayment of a Term Loan Borrowing shall be applied ratably to the Loans
included in the repaid Term Loan Borrowing. Repayments of Term Loan Borrowings
shall be accompanied by accrued interest on the amounts repaid.

 

(e)     The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.

 

36

--------------------------------------------------------------------------------

 

 

(f)     The Lender shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, if any, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to the Lender
hereunder and (iii) the amount of any sum received by the Lender hereunder.

 

(g)     The entries made in the accounts maintained pursuant to paragraph (d) or
(e) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.

 

(h)     The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to the Lender a promissory note payable to the Lender (or, if requested by the
Lender, to the Lender and its registered assigns) and in a form approved by the
Lender. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 8.04)
be represented by one or more promissory notes in such form.

 

SECTION 2.09. Prepayment of Loans.

 

(a)     The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.14.

 

(b)     In the event and on such occasion that the Revolving Exposure exceeds
the lesser of (A) the Revolving Commitment and (B) the Borrowing Base, the
Borrowers shall promptly prepay (and in any event within one Business Day) the
Revolving Loans and/or LC Exposure (or, if no such Borrowings are outstanding,
deposit cash collateral in the LC Collateral Account in an aggregate amount
equal to such excess, in accordance with Section 2.04(h)). In addition, in the
event and on such occasion that the CapEx Exposure exceeds the CapEx Commitment,
the Borrowers shall prepay the CapEx Loans and/or CapEx Term Loans in an
aggregate amount equal to such excess.

 

(c)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrowers shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Obligations and cash collateralize the
LC Exposure as set forth in Section 2.09(d) below in an aggregate amount equal
to 100% of such Net Proceeds, provided that, in the case of any event described
in clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower Representative shall deliver to the Lender a certificate of a Financial
Officer to the effect that the Loan Parties intend to apply the Net Proceeds
from such event (or a portion thereof specified in such certificate), within
120 days after receipt of such Net Proceeds, to acquire (or replace or rebuild)
real property, equipment or other tangible assets (excluding inventory) to be
used in the business of the Loan Parties, and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate,
provided that to the extent of any such Net Proceeds that have not been so
applied by the end of such 120-day period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that have not been so applied;
provided further that the Borrowers shall not be permitted to make elections to
use Net Proceeds to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) with respect to Net Proceeds in any
fiscal year in an aggregate amount in excess of $150,000.   

 

37

--------------------------------------------------------------------------------

 

 

(d)     (i) All prepayments required to be made pursuant to Section 2.09(c) (as
to the extent they arise from Equipment purchased with CapEx Loans) shall be
applied, first to prepay the CapEx Loans and/or CapEx Term Loan (to be applied
to installments of such Loans in inverse order of maturity, ratably in
accordance with the then outstanding amounts thereof), and second to prepay the
Term Loans (and in the event Term Loans of more than one Class shall be
outstanding at the time, shall be allocated among the Term Loans pro rata based
on the aggregate principal amounts of outstanding Term Loans of each such Class)
as so allocated, and shall be applied to reduce the subsequent scheduled
repayments of Term Loans of each Class to be made pursuant to Section 2.08 in
inverse order of maturity, and third to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment and fourth to cash
collateralize outstanding LC Exposure.

 

(ii)     All prepayments required to be made pursuant to Section 2.09(c) (as to
the extent they arise from any assets (other than Equipment purchased with CapEx
Loans) shall be applied, first to prepay the Term Loans (and in the event Term
Loans of more than one Class shall be outstanding at the time, shall be
allocated among the Term Loans pro rata based on the aggregate principal amounts
of outstanding Term Loans of each such Class) as so allocated, and shall be
applied to reduce the subsequent scheduled repayments of Term Loans of each
Class to be made pursuant to Section 2.08 in inverse order of maturity, and
second to prepay the CapEx Loans and/or CapEx Term Loan (to be applied to
installments of such Loans in inverse order of maturity, ratably in accordance
with the then outstanding amounts thereof), and third to prepay the Revolving
Loans without a corresponding reduction in the Revolving Commitment and third to
cash collateralize outstanding LC Exposure; provided that all prepayments
required to be made pursuant to Section 2.09(c) (with respect to Net Proceeds
arising from any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding, to the extent they
arise from casualties or losses to cash or Inventory) shall be applied, first,
to prepay the Revolving Loans without a corresponding reduction in the Revolving
Commitment and second, to cash collateralize outstanding LC Exposure, and third,
to prepay the Term Loans (allocated and applied to subsequent scheduled
repayments as set forth above) and fourth to prepay the CapEx Loans and/or CapEx
Term Loan (allocated and applied to subsequent scheduled repayments as set forth
above).

 

(e)     The Borrower Representative shall notify the Lender by telephone
(confirmed by fax) or through Electronic System, if arrangements for doing so
have been approved by the Lender, of any prepayment under this Section: (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 10:00 a.m.,
Eastern Standard Time, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of a CBFR Borrowing, not later than 10:00 a.m.,
Eastern Standard Time on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitment as contemplated by Section 2.07, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.07. Each partial prepayment of any Revolving Borrowing or Term
Loan shall be in an amount that would be permitted in the case of an advance of
a Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.11 and (ii) break funding payments pursuant to
Section 2.14.

 

38

--------------------------------------------------------------------------------

 

 

SECTION 2.10. Fees.

 

(a)     The Borrowers agree to pay to the Lender a commitment fee, which shall
accrue at the Commitment Fee Applicable Rate on the daily amount of the undrawn
portion of the Revolving Commitment of the Lender during the period from and
including the Effective Date to but excluding the date on which the Lender’s
Revolving Commitment terminates; it being understood that the LC Exposure shall
be included in the drawn portion of the Revolving Commitment for purposes of
calculating the commitment fee. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitment terminates, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)     The Borrowers agree to pay (i) to the Lender a letter of credit fee with
respect to Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the daily amount of the Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which the
Lender’s Revolving Commitment terminates and the date on which the Lender ceases
to have any LC Exposure, and (ii) the Lender’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Letter of credit fees accrued through and including the
last day of March, June, September and December of each year shall be payable on
the third Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitment terminates and any such
fees accruing after the date on which the Revolving Commitment terminates shall
be payable on demand. Any other fees payable to the Lender pursuant to this
paragraph shall be payable within ten (10) days after demand. All letter of
credit fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)     [Reserved].

 

(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Lender. Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.11. Interest.

 

(a)     The Loans comprising each CBFR Borrowing shall bear interest at the CB
Floating Rate plus the Applicable Rate.

 

(b)     The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)     Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Lender may, at its option, by written notice to the
Borrower Representative, declare that (i) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

 

(d)     Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitment; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a CBFR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

39

--------------------------------------------------------------------------------

 

 

(e)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the CB Floating Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable CB Floating Rate,
Adjusted LIBOR Rate or LIBOR Rate shall be determined by the Lender, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)      Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate or the LIBOR Rate, as applicable, for such
Interest Period; or

 

(b)     The Lender determines the Adjusted LIBOR Rate or the LIBOR Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loan included in such Borrowing
for such Interest Period;

 

then the Lender shall give notice thereof to the Borrower Representative by
telephone, fax or through Electronic System as provided in Section 8.01 as
promptly as practicable thereafter and, until the Lender notifies the Borrower
Representative that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a CBFR Borrowing.

 

SECTION 2.13. Increased Costs.

 

(a) If any Change in Law shall: 

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, the Lender (except any such reserve
requirement reflected in the Adjusted LIBOR Rate); or

 

(ii)     impose on the Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by the Lender or any Letter of Credit; or

 

(iii)     subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered.

 

40

--------------------------------------------------------------------------------

 

 

(b)     If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
as a consequence of this Agreement, the Commitment of or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrowers will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

 

(c)     A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

(d)     Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 210 days prior to the date that the Lender
notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 210-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.07(c) and is
revoked in accordance therewith), then, in any such event, the Borrowers shall
compensate the Lender for the loss, cost and expense attributable to such event.
A certificate of the Lender setting forth any amount or amounts that the Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay the Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

SECTION 2.15. Taxes.

 

(a)     Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.15), the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

41

--------------------------------------------------------------------------------

 

 

(b)     Payment of Other Taxes by Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Lender, timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.15,
such Loan Party shall deliver to the Lender the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment, or other evidence of such payment
reasonably satisfactory to the Lender.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to the
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower Representative by the
Lender shall be conclusive absent manifest error.

 

(e)     Treatment of Certain Refunds. If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (e), in no event will the Lender be required to pay any amount to any
indemnifying party pursuant to this paragraph (e), the payment of which would
place the Lender in a less favorable net after-Tax position than the Lender
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph (e) shall not be construed to require the Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to the indemnifying party or any other Person.

 

(f)     Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Lender or any assignment of rights by, or
the replacement of, the Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

(g)     Defined Terms. For purposes of this Section 2.15, the term “applicable
law” includes FATCA.

 

42

--------------------------------------------------------------------------------

 

 

SECTION 2.16. Payments Generally; Allocation of Proceeds.

 

(a)     The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.13, 2.14 or 2.15, or
otherwise) prior to 2:00 p.m., Eastern Standard Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Lender, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Lender at
its offices at 1300 East Ninth Street - 13th floor, Cleveland, OH 44114-1573.
Unless otherwise provided for herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

(b)     Any proceeds of Collateral received by the Lender (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified by the Borrowers),
or (B) a mandatory prepayment (which shall be applied in accordance with Section
2.09) or (ii) after an Event of Default has occurred and is continuing and the
Lender so elects, such funds shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Lender
from the Borrowers, second, to pay interest then due and payable on the Loans
ratably, third, to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations, ratably (with amounts allocated to the Term Loans and CapEx Loans
and/or CapEx Term Loans of any Class applied to reduce the subsequent scheduled
repayments of the Term Loans and CapEx Loans and/or CapEx Term Loans of such
Class to be made pursuant to Section 2.08 in inverse order of maturity, fourth,
to pay an amount to the Lender equal to one hundred five percent (105%) of the
aggregate LC Exposure, to be held as cash collateral for such Obligations,
fifth, to the payment of any amounts owing with respect to Banking Services
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Lender from the Borrowers or any other Loan Party. The Lender shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

 

(c)     At the election of the Lender, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to Section
8.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder, whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of any Borrower
maintained with the Lender. The Borrowers hereby irrevocably authorize (i) the
Lender to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agree that all such amounts charged shall constitute Loans,
and that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03 and (ii) the Lender to charge any deposit account of any Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.

 

(d)     The Lender may from time to time provide the Borrowers with account
statements or invoices with respect to any of the Secured Obligations (the
“Statements”). The Lender is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Lender of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Lender’s right to receive payment in full
at another time.

 

43

--------------------------------------------------------------------------------

 

 

SECTION 2.17. Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations (including
a payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender. The provisions of this Section
2.17 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Lender in reliance upon such payment or application of
proceeds. The provisions of this Section 2.17 shall survive the termination of
this Agreement.

 

 

ARTICLE III

 

Representations and Warranties

 

 

Each Loan Party represents and warrants to the Lender that (and where
applicable, agrees):

 

SECTION 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, including, without limitation, the FFC
Subordinated Debt Documents, the Roundball Subordinated Debt Documents and the
CAD Subordinated Debt Documents, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any Subsidiary, except in the case
of subparts (b) and (c) to the extent that such violation or default,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party or any Subsidiary, except Liens
created pursuant to the Loan Documents.

 

44

--------------------------------------------------------------------------------

 

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a)     The Company has heretofore furnished to the Lender its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended September 30, 2016, reported on by Meaden &
Moore, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended March 31, 2017, certified by a
Financial Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments all of
which, when taken as a whole, would not be materially adverse and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

(b)     No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since September 30,
2016.

 

SECTION 3.05. Properties.

 

(a)     As of the date of this Agreement, Schedule 3.05 sets forth the address
of each parcel of real property that is owned or leased by any Loan Party. Each
of such leases and subleases is valid and enforceable in accordance with its
terms and is in full force and effect, and no default by any party to any such
lease or sublease exists, except to the extent the foregoing would not
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free of all Liens
other than those permitted by Section 6.02.

 

(b)     Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement (other than (i) restrictions relating to software licenses
that may limit such Loan Party’s ability to transfer or assign any such
agreement to a third party and (ii) licensing agreements or similar agreements
that do not materially impair the ability of the Lender to avail itself of its
rights of disposal and other rights granted under the Collateral Documents in
respect of Inventory).

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a)     There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Loan
Party, threatened against or affecting any Loan Party or any Subsidiary (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters set forth on Schedule 3.06) or (ii) that directly involve any Loan
Document or the Transactions.

 

45

--------------------------------------------------------------------------------

 

 

(b)     Except for the Disclosed Matters, (i) no Loan Party or any Subsidiary
has received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability which would reasonably be
expected to have a Material Adverse Effect and (ii) and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, no Loan Party or any
Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law (B) has become subject to any Environmental Liability, (C) has
received notice of any claim with respect to any Environmental Liability or (D)
knows of any basis for any Environmental Liability.

 

(c)     Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements; No Default. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.

 

SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all federal, state and other Tax returns and reports required
to have been filed and has paid or caused to be paid all federal, state and
other Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (b) to the extent that the failure to do so could not be expected to result
in a Material Adverse Effect. No tax liens have been filed and no claims are
being asserted with respect to any such taxes.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $200,000 the fair market value of
the assets of all such underfunded Plans.

 

SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party or any
Subsidiary to the Lender in connection with the negotiation of this Agreement or
any other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, it being
understood that projections are subject to inherent uncertainties and
contingencies which may be outside the control of any Loan Party and that no
assurance can be given that such projected financial information will be
realized.

 

46

--------------------------------------------------------------------------------

 

 

SECTION 3.12. Material Agreements. All material agreements and contracts to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.12. Except as would not reasonably be expected to have a
Material Adverse Effect, no Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

 

SECTION 3.13. Solvency.

 

(a)     Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

 

(b)     No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.

 

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries is adequate and is
customary for companies engaged in the same or similar businesses operating in
the same or similar locations.

 

SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Company of each
Subsidiary, (b) other than with respect to Hickok, a true and complete listing
of each class of each Loan Parties’ authorized Equity Interests, of which all of
such issued Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Company and each Subsidiary.
All of the issued and outstanding Equity Interests owned by any Loan Party have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Lender, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Lender pursuant
to any applicable law and (b) Liens perfected only by possession (including
possession of any certificate of title), to the extent the Lender has not
obtained or does not maintain possession of such Collateral.

 

47

--------------------------------------------------------------------------------

 

 

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or organized slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign law dealing with such matters.
All payments due from any Loan Party or any Subsidiary, or for which any claim
may be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.

 

SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

 

SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.

 

SECTION 3.20. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.

 

SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.22. FFC Subordinated Debt Documents .   The Loan Parties have
delivered and the Lender has received complete copies of the FFC Subordinated
Debt Documents (including, in each case, all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and, in each
case, all amendments thereto and other side letters or agreements affecting the
terms thereof. Since the date hereof, none of such documents and agreements has
been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to the Lender or which would not be adverse to the
interests of the Lender under the Loan Documents. Each of the representations
made by each Loan Party in the FFC Subordinated Debt Documents is true and
correct in all material respects.

 

48

--------------------------------------------------------------------------------

 

 

SECTION 3.23. Air Enterprises Acquisition Documents .   The Loan Parties have
delivered and the Lender has received complete copies of the Air Enterprises
Acquisition Documents (including, in each case, all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any)
and, in each case, all amendments thereto and other side letters or agreements
affecting the terms thereof. Since the date hereof, none of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to the Lender or which would not be adverse to the
interests of the Lender under the Loan Documents. Each of the representations
made by each Loan Party in the Air Enterprises Acquisition Documents is true and
correct in all material respects.

 

SECTION 3.24. Roundball Subordinated Debt Documents.   The Loan Parties have
delivered and the Lender has received complete copies of the Roundball
Subordinated Debt Documents (including, in each case, all exhibits, schedules
and disclosure letters referred to therein or delivered pursuant thereto, if
any) and, in each case, all amendments thereto and other side letters or
agreements affecting the terms thereof. Since the date hereof, none of such
documents and agreements has been amended or supplemented, nor have any of the
provisions thereof been waived, except pursuant to a written agreement or
instrument which has heretofore been delivered to the Lender or which would not
be adverse to the interests of the Lender under the Loan Documents. Each of the
representations made by each Loan Party in the Roundball Subordinated Debt
Documents is true and correct in all material respects.

 

SECTION 3.25. CAD Acquisition Documents.   The Loan Parties have delivered and
the Lender has received complete copies of the CAD Acquisition Documents
(including, in each case, all exhibits, schedules and disclosure letters
referred to therein or delivered pursuant thereto, if any) and, in each case,
all amendments thereto and other side letters or agreements affecting the terms
thereof. Since the First Amendment Effective Date, none of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to the Lender or which would not be adverse to the
interests of the Lender under the Loan Documents. Each of the representations
made by each Loan Party in the CAD Acquisition Documents is true and correct in
all material respects.

 

SECTION 3.26. CAD Subordinated Debt Documents .   The Loan Parties have
delivered and the Lender has received complete copies of the CAD Subordinated
Debt Documents (including, in each case, all exhibits, schedules and disclosure
letters referred to therein or delivered pursuant thereto, if any) and, in each
case, all amendments thereto and other side letters or agreements affecting the
terms thereof. Since the First Amendment Effective Date, none of such documents
and agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to the Lender or which would not be adverse to the
interests of the Lender under the Loan Documents. Each of the representations
made by each Loan Party in the CAD Subordinated Debt Documents is true and
correct in all material respects.

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lender to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

 

(a)     Credit Agreement and Loan Documents. The Lender (or its counsel) shall
have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Lender (which may include fax or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Lender shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including a written opinion of the Loan
Parties’ counsel, addressed to the Lender in substantially the form of Exhibit
A.

 

49

--------------------------------------------------------------------------------

 

 

(b)     Financial Statements and Projections. The Lender shall have received (i)
audited consolidated financial statements of the Company for the 2015 and 2016
fiscal years, (ii) unaudited interim consolidated financial statements of the
Company for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Lender, reflect any material
adverse change in the consolidated financial condition of the Loan Parties, as
reflected in the audited, consolidated financial statements described in clause
(i) of this paragraph, and (iii) satisfactory Projections through 2019.

 

(c)     Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Lender shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and, in the case of a Borrower, its Financial
Officers, and (C) contain appropriate attachments, including the charter,
articles or certificate of organization or incorporation of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and (ii)
a long form good standing certificate for each Loan Party from its jurisdiction
of organization.

 

(d)     No Default Certificate. The Lender shall have received a certificate,
signed by a Financial Officer of each other Loan Party, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct as of such date, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Lender.

 

(e)     Fees. The Lender shall have received all fees required to be paid, and
all expenses required to be reimbursed for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date. All such amounts will be paid with proceeds of Loans made on the
Effective Date and will be reflected in the funding instructions given by the
Borrower Representative to the Lender on or before the Effective Date.

 

(f)     Lien Searches. The Lender shall have received the results of a recent
lien search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the Lender.

 

(g)     Pay-off Letter. The Lender shall have received satisfactory pay-off
letters for all existing Indebtedness required to be repaid and which confirms
that all Liens upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

 

50

--------------------------------------------------------------------------------

 

 

(h)     Funding Account. The Lender shall have received a notice setting forth
the deposit account of the Borrowers (the “Funding Account”) to which the Lender
is authorized by the Borrowers to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

 

(i)     Collateral Access and Control Agreements. The Lender shall have received
each of (i) a Collateral Access Agreement required to be provided pursuant to
the Security Agreement and (ii) a deposit account control agreement required to
be provided pursuant to the Security Agreement.

 

(j)     Solvency. The Lender shall have received a solvency certificate signed
by a Financial Officer of the Company dated the Effective Date in form and
substance reasonably satisfactory to the Lender.

 

(k)     Borrowing Base Certificate. The Lender shall have received a Borrowing
Base Certificate which calculates the Borrowing Base as of the end of the week
immediately preceding the Effective Date.    

 

(l)     Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ Indebtedness, the Borrowers’ Availability shall not be less than
$500,000.

 

(m)     Pledged Equity Interests; Stock Powers; Pledged Notes. The Lender shall
have received (i) the certificates representing the Equity Interests pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the Lender
pursuant to the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.

 

(n)     Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Lender to be filed,
registered or recorded in order to create in favor of the Lender, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.

 

(o)     Air Enterprises Acquisition. In connection with the Air Enterprises
Acquisition, Borrowers shall have delivered to Lender:

 

(i)     a fully executed Air Enterprises Assignment of Rights;

 

(ii)     copies of the Air Enterprises Acquisition Documents having been
certified by a Financial Officer of the Company as true and correct;

 

(iii)     any other evidence that Lender reasonably requests, in form and
substance satisfactory to Lender, that the Air Enterprises Acquisition has been
completed;

 

51

--------------------------------------------------------------------------------

 

 

(iv)     evidence that all necessary documents or instruments have been filed
with all appropriate Governmental Authorities;

 

(v)     evidence that all necessary approvals have been obtained, other than the
consents of certain customers as described on Schedule 4.01; and

 

(vi)     satisfactory evidence that no Person has or is threatening to oppose or
challenge the Air Enterprises Acquisition or has or threatened to file any
litigation or similar action opposing or challenging the Air Enterprises
Acquisition or alleging that such acquisition violates any applicable laws; and

 

(vii)     all legal opinions, if any, delivered by any party in connection with
the Air Enterprises Acquisition (including from company counsel or buyer’s
counsel), with an agreement from each opinion giver allowing Lender to rely on
such opinions.

 

(p)     FFC Subordinated Debt Documents. The Lender shall have received (i)
fully signed copies of the FFC Subordinated Debt Documents, certified to the
Lender as true and correct, which such documents shall be in form and substance
satisfactory to the Lender and its counsel, and (ii) the FFC Subordination
Agreement fully signed by all parties, which such agreement shall be in form and
substance satisfactory to the Lender and its counsel.

 

(q)     Insurance. Subject to Section 5.15 hereof, the Lender shall have
received evidence of insurance coverage in compliance with the terms of Section
5.10 of this Agreement and Section 4.12 of the Security Agreement.

 

(r)     Hickok Holdings Dissolution. The Lender shall have received evidence
that Hickok Holdings LLC, an Ohio limited liability company, has been dissolved.

 

(s)     Legal Due Diligence. The Lender and its counsel shall have completed all
legal due diligence, including without limitation, appraisals and field exams,
the results of which shall be satisfactory to Lender in its sole discretion.

 

(t)     USA PATRIOT Act, Etc. The Lender shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
USA PATRIOT Act, and a properly completed and signed IRS Form W-8 or W-9, as
applicable, for each Loan Party.

 

(u)     Roundball Subordinated Debt Documents. The Lender shall have received
(i) fully signed copies of the Roundball Subordinated Debt Documents, certified
to the Lender as true and correct, which such documents shall be in form and
substance satisfactory to the Lender and its counsel, and (ii) the Roundball
Subordination Agreement fully signed by all parties, which such agreement shall
be in form and substance satisfactory to the Lender and its counsel.

 

(v)     Other Documents. The Lender shall have received such other documents as
the Lender or its counsel may have reasonably requested.

 

The Lender shall notify the Borrowers of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to 2:00 p.m., Eastern Standard Time, on
June 1, 2017 (and, in the event such conditions are not so satisfied or waived,
the Commitment shall terminate at such time).

 

52

--------------------------------------------------------------------------------

 

 

SECTION 4.02. Each Credit Event. The obligation of the Lender to make a Loan on
the occasion of any Borrowing, and to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

 

(a)     Representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

 

(b)     At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)     After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.

 

(d)     No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) and (d) of this Section.

 

 

ARTICLE V 

 

Affirmative Covenants

 

Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (other than contingent or indemnity obligations for which no claim has been
made) and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to the terms hereof), in each case without any
pending draw, and all LC Disbursements shall have been reimbursed, each Loan
Party executing this Agreement covenants and agrees, jointly and severally with
all of the other Loan Parties, with the Lender that:

 

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrowers will furnish to the Lender:

 

(a)     within 120 days after the end of each fiscal year of the Company, if not
filed electronically with the SEC and publicly available for retrieval by the
Lender after notice from the Company as described below, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants acceptable to the Lender (without a “going
concern” or like qualification, commentary or exception, and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants; provided that notice by the Company to Lender that the Company has
filed with the SEC its Form 10-K annual report of the Company for such annual
period within such time period shall be deemed to satisfy the requirements of
this subsection (a), so long as such financial statements and reports shall be
readily available to Lender.

 

53

--------------------------------------------------------------------------------

 

 

(b)     within 45 days after the end of each of the first three fiscal quarters
of the Company, if not filed electronically with the SEC and publicly available
for retrieval by the Lender after notice from the Company as described below,
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that notice by the
Company to Lender that the Company has filed with the SEC its Form 10-Q
quarterly report of the Company for such quarterly period within such time
period shall be deemed to satisfy the requirements of this subsection (b), so
long as such financial statements and reports shall be readily available to
Lender.

 

(c)     concurrently with any delivery of financial statements under clause
(a) or (b) above (collectively or individually, as the context requires, the
“Financial Statements”), a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the Financial Statements delivered under clause (a) or (b) above, as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.12, and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the Financial Statements accompanying
such certificate;

 

(d)     [reserved];

 

(e)     as soon as available, but in any event no later than 60 days after the
end of each fiscal year of the Company, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and cash
flow statement) of the Company for each month of the upcoming fiscal year (the
“Projections”) in form reasonably satisfactory to the Lender;

 

(f)     as soon as available but in any event within 30 days of the end of each
calendar month, and at such other times as may be necessary to re-determine
Availability hereunder or as may be reasonably requested by the Lender, as of
the period then ended, a Borrowing Base Certificate, and supporting information
in connection therewith, together with any additional reports with respect to
the Borrowing Base as the Lender may reasonably request;

 

54

--------------------------------------------------------------------------------

 

 

(g)     as soon as available but in any event within 30 days of the end of each
calendar month and at such other times as may be reasonably requested by the
Lender, as of the period then ended, all delivered electronically in a text
formatted file acceptable to the Lender:

 

(i)     a detailed aging of the Borrowers’ Accounts including all invoices aged
by invoice date and due date (with an explanation of the terms offered) prepared
in a manner reasonably acceptable to the Lender, together with a summary
specifying the name, address, and balance due for each Account Debtor;

 

(ii)     a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Lender, (1) by location (showing Inventory in transit and any Inventory
located with a third party under any consignment, bailee arrangement, or
warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Lender has previously indicated to the Borrower
Representative are deemed by the Lender to be appropriate, and (2) including a
report of any variances or other results of Inventory counts performed by the
Borrowers since the last Inventory schedule (including information regarding
sales or other reductions, additions, returns, credits issued by Borrowers and
material complaints and claims made against the Borrowers);

 

(iii)     a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

 

(iv)      a detailed jobs-in-progress report in form and substance reasonably
satisfactory to the Lender, including for each contract (1) contract name or
number, (2) total value of the contract, (3) amount billed to date, (4) total
costs incurred to date, (5) total expected cost, (6) total expected gross
profits, and (7) revenue earned to date and total expected revenues;

 

(h)     a reconciliation of the Borrowers’ Accounts and Inventory between (A)
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above, (B) the amounts
and dates shown in the reports delivered pursuant to clauses (i) and (ii) above
and the Borrowing Base Certificate delivered pursuant to clause (g) above as of
such date;

 

(i)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; provided that prompt notice by the Company to
Lender that the Company has filed any such reports, proxy statements or other
materials with the SEC or any succeeding Governmental Authority shall be deemed
to satisfy the requirements of this subsection (i), so long as such reports,
proxy statements or other materials shall be readily available to Lender; and

 

55

--------------------------------------------------------------------------------

 

 

(j)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party, or compliance with the terms of this Agreement, as the Lender may
reasonably request.

 

SECTION 5.02. Notices of Material Events; Name Change. The Loan Parties will
furnish to the Lender prompt (but in any event within any time period that may
be specified below) written notice of the following:

 

(a)     the occurrence of any Default;

 

(b)     receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or, to a Loan Party’s knowledge,
threatened against any Loan Party or any Subsidiary that (i) seeks damages in
excess of $100,000, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct by any Loan Party or any Subsidiary, (v) alleges the
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, (vi)
asserts liability on the part of any Loan Party or any Subsidiary in excess of
$100,000 in respect of any tax, fee, assessment, or other governmental charge,
or (vii) involves any product recall;

 

(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $100,000;

 

(d)     within two (2) Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement or an amendment to a Swap Agreement,
together with copies of all agreements evidencing such Swap Agreement or
amendment;

 

(e)     the occurrence of, or alleged occurrence of, any event of default under
the FFC Subordinated Debt Documents, the Roundball Subordinated Debt Documents,
the Air Enterprises Acquisition Documents, the CAD Acquisition Documents or the
CAD Subordinated Debt Documents; and

 

(f)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

In addition, the Loan Parties will furnish to Lender the Hickok Air Enterprises
Name Change Documents after such documents have been filed with the Secretary of
the State of Delaware.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except as would not reasonably be expected to have a ‘Material Adverse Effect,
the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.

 

56

--------------------------------------------------------------------------------

 

 

SECTION 5.04. Payment of Obligations. Each Loan Party will pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect; provided, however, that each Loan Party will, and
will cause each Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

 

SECTION 5.05. Maintenance of Properties. Except as permitted under this
Agreement, each Loan Party will keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Lender (including employees of the Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Lender), upon
reasonable prior notice (and so long as no Event of Default exists, no more than
one time in any calendar year), to visit and inspect its properties, conduct at
the Loan Party’s premises field examinations of the Loan Party’s assets,
liabilities, books and records, including examining and making extracts from its
books and records, environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Loan Parties acknowledge that the Lender, after
exercising its rights of inspection, may prepare certain Reports pertaining to
the Loan Parties’ assets for internal use by the Lender.

 

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including, without
limitation, Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 5.08. Use of Proceeds.

 

(a)     The proceeds of the Loans and the Letters of Credit will be used only to
consummate the Air Enterprises Acquisition and the CAD Acquisition, to refinance
existing indebtedness of the Loan Parties and for general working capital
purposes of the Loan Parties; provided, however, that with respect to CapEx
Loans, Borrowers shall only use the proceeds of CapEx Loans in connection with
the purchase by Borrowers of new machinery and/or new equipment reasonably
acceptable to Lender and which machinery and/or equipment is located at a
location owned by a Borrower or for which a Collateral Access Agreement has been
delivered to Lender. No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Air Enterprises Acquisition and the
CAD Acquisition.

 

57

--------------------------------------------------------------------------------

 

 

(b)     The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or the European Union, or (c) in any manner that would result
in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Lender in connection with this Agreement or any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder
contains no material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and the furnishing of such
information shall be deemed to be a representation and warranty by the Loan
Parties on the date thereof as to the matters specified in this Section 5.09;
provided that, with respect to the Projections, the Borrowers will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that projections are subject to
inherent uncertainties and contingencies which may be outside the control of any
Loan Party and that no assurance can be given that such projected financial
information will be realized).

 

SECTION 5.10. Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including loss
or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lender information in
reasonable detail as to the insurance so maintained.

 

SECTION 5.11. Appraisals. At any time that the Lender requests, each Loan Party
will provide the Lender with appraisals or updates thereof of their Inventory
and Equipment from an appraiser selected and engaged by the Lender, and prepared
on a basis satisfactory to the Lender, such appraisals and updates to include,
without limitation, information required by any applicable Requirement of Law;
provided, however, that if no Event of Default has occurred and is continuing,
only one such appraisals per calendar year shall be at the sole expense of the
Loan Parties.

 

SECTION 5.12. Casualty and Condemnation. The Borrowers (a) will furnish to the
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

 

58

--------------------------------------------------------------------------------

 

 

SECTION 5.13. Depository Banks. Subject to Section 4.14 of the Security
Agreement, each Loan Party will maintain the Lender as its principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity, and other deposit accounts for the conduct of
its business.

 

SECTION 5.14. Additional Collateral; Further Assurances.

 

(a)     Subject to applicable Requirements of Law, each Loan Party will cause
each of its domestic Subsidiaries formed or acquired after the date of this
Agreement to become a Loan Party by executing a Joinder Agreement. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor or Borrower hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Lender, for the benefit of the
Secured Parties, in any property of such Loan Party which constitutes
Collateral, including any parcel of real property located in the U.S. owned by
any Loan Party.

 

(b)     Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its domestic Subsidiaries and (ii) 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary directly owned by any Borrower or any domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Lender, for the benefit of the Secured Parties, pursuant to the
terms and conditions of the Loan Documents or other security documents as the
Lender shall reasonably request.

 

(c)     Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Lender such documents, agreements and instruments, and will take or cause
to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents and such other actions or deliveries of the type required by Section
4.01, as applicable), which may be required by any Requirement of Law or which
the Lender may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.

 

(d)     If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower Representative will (i) notify the Lender
and, if requested by the Lender, cause such assets to be subjected to a Lien
securing the Secured Obligations and (ii) take, and cause each applicable Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Lender to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Loan Parties.

 

SECTION 5.15. Post-Closing Covenant. Within 10 Business Days after the Effective
Date, Borrowers shall provide to Lender updated insurance certificates
reasonably satisfactory to Lender showing coverage at the location of the Loan
Parties in Houston, Texas disclosed on Exhibit A to the Security Agreement.

 

59

--------------------------------------------------------------------------------

 

 

ARTICLE VI 

 

Negative Covenants

 

Until the Commitment shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full (other than contingent or
indemnity obligations for which no claim has been made) and all Letters of
Credit shall have expired or terminated (or have been cash collateralized
pursuant to the terms hereof), in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lender that:

 

SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a)     the Secured Obligations;

 

(b)     Indebtedness existing on the date hereof and set forth in Schedule 6.01
(excluding, however, following the making of the initial Loan hereunder, the
Indebtedness to be repaid with the proceeds of such Loans as indicated on
Schedule 6.01) and any extensions, renewals, refinancings and replacements of
any such Indebtedness in accordance with clause (f) hereof;

 

(c)     Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Lender;

 

(d)     Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by any Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Obligations;

 

(e)     Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$300,000 at any time outstanding;

 

60

--------------------------------------------------------------------------------

 

 

(f)     Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), and (e) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Subsidiary, (iii) no Loan Party or any Subsidiary that is not originally
obligated with respect to repayment of such Original Indebtedness is required to
become obligated with respect to such Refinance Indebtedness, (iv) such
Refinance Indebtedness does not result in a shortening of the average weighted
maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender as those that were
applicable to such Original Indebtedness;

 

(g)     Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(h)     Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

 

(i)     the FFC Subordinated Debt as long as such Indebtedness remains at all
times subject to the FFC Subordination Agreement and the CAD Subordinated Debt
as long as such Indebtedness remains at all times subject to the CAD
Subordination Agreement;

 

(j)     the Roundball Subordinated Debt as long as such Indebtedness remains at
all times subject to the Roundball Subordination Agreement and such Indebtedness
does not increase from the outstanding principal amount existing on the date
hereof;

 

(k)     Indebtedness in respect of Swap Agreements permitted under Section 6.07;

 

(l)     other unsecured Indebtedness in an aggregate principal amount not
exceeding $50,000 at any time outstanding;

 

(m)     the endorsement of negotiable instruments payable to the Loan Parties
for deposit or collection in the ordinary course of business; and

 

(n)     contingent obligations arising with respect to real property leases for
property leased by a Loan Party.

 

SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

 

(a)     Liens created pursuant to any Loan Document;

 

(b)     Permitted Encumbrances;

 

61

--------------------------------------------------------------------------------

 

 

(c)     any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary or any other Borrower or Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d)     Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of any Borrower or any Subsidiary;

 

(e)     any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(f)     Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;

 

(g)     Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

 

(h)     Liens granted by a Subsidiary that is not a Loan Party in favor of a
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

 

(i)     Liens (other than any Lien created by Section 4068 of ERISA and securing
an obligation of any employer or employers which is delinquent) under workers
compensation, unemployment, insurance and other types of social security so long
as not incurred in connection with the borrowing of money or the obtaining of
advances or credits to finance the purchase price of property;

 

(j)     the interests of lessors or sublessors under operating leases and
non-exclusive licensors under license agreements, in each case in the ordinary
course of business and not interfering with the business of the Loan Parties in
any material respect;

 

(k)     Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by any Loan Party in the ordinary course
of business;

 

(l)     other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets which (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii)
which do not in the aggregate materially detract from the value of its property
or assets or materially impair the use thereof in the operation of its business;
and

 

62

--------------------------------------------------------------------------------

 

 

(m)     Liens in favor of FFC to secure the FFC Subordinated Debt as long as
such Liens remain at all times subject to the FFC Subordination Agreement, and
Liens in favor of the CAD Seller Payee to secure the CAD Subordinated Debt as
long as such Liens remain at all times subject to the CAD Subordination
Agreement.

 

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances and
clause (a) and (i) above and (ii) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrances and clause (a)
and (i) above.

 

SECTION 6.03. Fundamental Changes.

 

(a)     No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (i) any Subsidiary of any Borrower may merge
into a Borrower in a transaction in which a Borrower is the surviving entity,
(ii) any Borrower may merge into another Borrower, (iii) any Loan Party (other
than any Borrower) may merge into any other Loan Party in a transaction in which
the surviving entity is a Loan Party and (iv) any Subsidiary that is not a Loan
Party may liquidate or dissolve if the Borrowers determine in good faith that
such liquidation or dissolution is in the best interests of the Borrowers and is
not materially disadvantageous to the Lender; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.

 

(b)     No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and their Subsidiaries on the date hereof and businesses
reasonably related thereto.

 

(c)     No Loan Party will, nor will it permit any Subsidiary to change its
fiscal year or any fiscal quarter from the basis in effect on the Effective
Date.

 

(d)     No Loan Party will change the accounting basis upon which its financial
statements are prepared.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

 

(a)     Permitted Investments, subject to control agreements in favor of the
Lender or otherwise subject to a perfected security interest in favor of the
Lender;

 

63

--------------------------------------------------------------------------------

 

 

(b)     investments in existence on the date hereof and described in Schedule
6.04;

 

(c)     investments by the Loan Parties and the Subsidiaries in Equity Interests
in their respective Subsidiaries, provided that (i) any such Equity Interests
held by a Loan Party shall be pledged pursuant to the Security Agreement
(subject to the limitations applicable to Equity Interests of a foreign
Subsidiary referred to in Section 5.14) and (ii) the aggregate amount of
investments by Loan Parties in Subsidiaries that are not Loan Parties (together
with outstanding intercompany loans permitted under Section 6.04(d) and
outstanding Guarantees permitted under Section 6.04(e)) shall not exceed
$200,000 at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

(d)     loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding investments permitted under Section 6.04(c)
and outstanding Guarantees permitted under Section 6.04(e)) shall not exceed
$200,000 at any time outstanding (in each case determined without regard to any
write-downs or write-offs);

 

(e)     Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.04(d)) shall not exceed $200,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

 

(f)     [reserved];

 

(g)     notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;

 

(h)     investments in the form of Swap Agreements permitted by Section 6.07;

 

(i)     investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any
party’s Subsidiary (including in connection with a permitted acquisition), so
long as such investments were not made in contemplation of such Person becoming
a Subsidiary or of such merger;

 

(j)     investments received in connection with the disposition of assets
permitted by Section 6.05; and

 

(k)     investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”; and

 

(l)     the Air Enterprises Acquisition and the CAD Acquisition.

 

64

--------------------------------------------------------------------------------

 

 

SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will any Borrower permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.04), except:

 

(a)     sales, transfers and dispositions of (i) Inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus Equipment or
property in the ordinary course of business;

 

(b)     , transfers and dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

 

(c)     sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

 

(d)     sales, transfers and dispositions of Permitted Investments;

 

(e)     Sale and Leaseback Transactions permitted by Section 6.06;

 

(f)     dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and

 

(g)     sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $100,000 during
any fiscal year of the Company;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.05 (other than those permitted by paragraphs (b), (d) and
(f) above) shall be made for fair value and for at least 75% cash consideration.

 

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by any Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

 

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary.

 

65

--------------------------------------------------------------------------------

 

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

 

(a)     No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
each of the Borrowers may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, and (iii) so long as
no Event of Default exists, the Borrowers may make Restricted Payments, not
exceeding $200,000 during any fiscal year of the Company, pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrowers and their Subsidiaries.

 

(b)     Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i)     payment of Indebtedness created under the Loan Documents;

 

(ii)     payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness (other than the FFC
Subordinated Debt, the Roundball Subordinated Debt and the CAD Subordinated
Debt) prohibited by the subordination provisions thereof;

 

(iii)     with respect to the FFC Subordinated Debt, commencing January 1, 2018,
payments of regularly scheduled quarterly payments of principal and interest so
long as the FFC Subordinated Payment Conditions are satisfied;

 

(iv)     with respect to the Roundball Subordinated Debt, commencing January 1,
2018, payments of regularly scheduled payments of interest so long as the
Roundball Subordinated Payment Conditions are satisfied;

 

(v)     with respect to the CAD Subordinated Debt, payments of regularly
scheduled payments of principal and interest so long as the CAD Subordinated
Payment Conditions are satisfied;

 

(vi)     refinancings of Indebtedness to the extent permitted by Section 6.01;
and

 

(vii)     payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05.

 

SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) the payment of reasonable fees
to directors of any Borrower or any Subsidiary who are not employees of such
Borrower or any Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers or their Subsidiaries in the ordinary course of
business, and (g) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by a
Borrower’s board of directors.

 

66

--------------------------------------------------------------------------------

 

 

SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) 
any agreement relating to any Subordinated Indebtedness, including the FFC
Subordinated Debt, the Roundball Subordinated Debt and the CAD Subordinated
Debt, or (b) its charter, articles or certificate of organization or
incorporation and bylaws or operating, management or partnership agreement, or
other organizational or governing documents, (c) the Air Enterprises Acquisition
Documents, to the extent any such amendment, modification or waiver would be
adverse to the Lender, or (d) the CAD Acquisition Documents, to the extent any
such amendment, modification or waiver would be adverse to the Lender.

 

SECTION 6.12. Financial Covenants.

 

(a)     Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, for any period of four consecutive fiscal quarters ending
on the last day of any fiscal quarter, to be less than 1.20 to 1.00.

 

(b)     Senior Funded Indebtedness to EBITDA Ratio. The Company will not permit
the Senior Funded Indebtedness to EBITDA Ratio, on the last day of any fiscal
quarter to be greater than 2.50 to 1.00 as of the fiscal quarter ending June 30,
2018 and on each fiscal quarter ending thereafter.

 

(C)     Total Funded Indebtedness to EBITDA Ratio. The Company will not permit
the Total Funded Indebtedness to EBITDA Ratio, on the last day of any fiscal
quarter to be greater than 3.75 to 1.00 as of the fiscal quarter ending June 30,
2018 and on each fiscal quarter ending thereafter.

 

67

--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)     the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)     the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;

 

(c)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;

 

(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

 

(e)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d)), and such failure shall continue unremedied for a period of (i)
5 days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Lender if such breach relates to terms or provisions of Section
5.01, 5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.13
of this Agreement or (ii) 15 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Lender if such breach
relates to terms or provisions of any other Section of this Agreement;

 

(f)     any Loan Party or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

 

(g)     (i) any default or event of default, or alleged default or event of
default, occurs under the FFC Subordinated Debt Documents, the Roundball
Subordinated Debt Documents or the CAD Subordinated Debt Documents which, in
each case, shall not have been cured or waived within any applicable grace
period, or (ii) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness to the extent such sale or transfer is
permitted by the terms of Section 6.05;

 

68

--------------------------------------------------------------------------------

 

 

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)     any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary of any Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)      any Loan Party or any Subsidiary shall become unable, admit in writing
its inability, or publicly declare its intention not to, or fail generally, to
pay its debts as they become due;

 

(k)     one or more judgments for the payment of money in an aggregate amount in
excess of $400,000 and not fully covered by insurance shall be rendered against
any Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Subsidiary to enforce any such judgment or any Loan Party or any Subsidiary
shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal and being appropriately contested in good
faith by proper proceedings diligently pursued;

 

(l)     an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding (i) $200,000 in any year or (ii)
$400,000 for all periods;

 

(m)     a Change in Control shall occur;

 

(n)     the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), or the breach of any of the terms or provisions of any
Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

 

69

--------------------------------------------------------------------------------

 

 

(o)     the Loan Guaranty or any Obligation Guaranty shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty or any Obligation
Guaranty, or any individual Guarantor dies or a guardian or conservator is
appointed for any individual Guarantor or all or any portion of their property,
or any Guarantor shall fail to comply with any of the terms or provisions of the
Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under the Loan Guaranty
or any Obligation Guaranty to which it is a party, or shall give notice to such
effect, including, but not limited to notice of termination delivered pursuant
to Section 9.08 or any notice of termination delivered pursuant to the terms of
any Obligation Guaranty;

 

(p)     except as permitted by the terms of any Collateral Document, (i) any
Collateral Document shall for any reason fail to create a valid security
interest in any Collateral purported to be covered thereby, or (ii) any Lien
securing any Secured Obligation shall cease to be a perfected, first priority
Lien;

 

(q)     any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or

 

(r)     any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

(s)     any Loan Party is criminally indicted or convicted under any law that
may reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $25,000;

 

then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitment, whereupon the Commitment shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to the Borrowers described in clause (h) or (i) of this
Article, the Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall automatically become
due and payable, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers. Upon the
occurrence and during the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

 

70

--------------------------------------------------------------------------------

 

 

ARTICLE VIII 

 

Miscellaneous

 

SECTION 8.01. Notices.

 

(a)     Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

          

  (i) if to any Loan Party, to it in care of the Borrower Representative at:    
      10514 Dupont Avenue     Cleveland, Ohio 44108     Attention: Chief
Financial Officer     Fax No: 216-761-9879           With copy to (which shall
not constitute notice):           Calfee, Halter & Griswold LLP     The Calfee
Building     1405 East Sixth Street     Cleveland, Ohio 44114     Attention: 
Terrence F. Doyle     Fax No: 216-241-0816         (ii) if to JPMorgan Chase
Bank, N.A. at:            JPMorgan Chase Bank, N.A.     Middle Market Servicing
    10 South Dearborn, Floor L2     Suite IL1-0480     Chicago, IL, 60603-2300  
  Attention: Wholesale Loan Operations     Fax No: (877) 242-0998           With
a copy to:           JPMorgan Chase Bank, N.A.     1300 East Ninth Street, Floor
13     Cleveland, Ohio  44114     Attention: Michael P. Lepro     Fax No: (216)
781-2271

 

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through electronic communication to the extent provided in paragraph (b) below
shall be effective as provided in such paragraph.

 

71

--------------------------------------------------------------------------------

 

 

(b)     Notices and other communications to the Lender hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the Lender;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Sections 5.01(c)
and 5.01(d) unless otherwise agreed by the Lender. Each of the Lender or the
Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, e-mail or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day of the
recipient.

 

(c)     Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

SECTION 8.02. Waivers; Amendments.

 

(a)     No failure or delay by the Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Lender hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Lender may
have had notice or knowledge of such Default at the time.

 

(b)     Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Lender or (ii) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Lender and
the Loan Party or Loan Parties that are parties thereto.

 

72

--------------------------------------------------------------------------------

 

 

SECTION 8.03. Expenses; Indemnity; Damage Waiver.

 

(a)    The Loan Parties, jointly and severally, shall pay all (i) reasonable and
documented out-of-pocket expenses incurred by the Lender and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii)
reasonable and documented out-of-pocket expenses incurred by the Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) reasonable and documented
out-of-pocket expenses incurred by the Lender, including the fees, charges and
disbursements of any counsel for the Lender (whether outside counsel or the
allocated costs of its internal legal department), in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

 

(A)     appraisals (subject to the limitations set forth in Section 5.11) and
insurance reviews;

 

(B)     field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Lender or the internally allocated fees
for each Person employed by the Lender with respect to each field examination
(subject to the limitations set forth in Section 5.06);

 

(C)     background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Lender;

 

(D)     Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Lender’s
Liens;

 

(E)     sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

 

(F)     forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

 

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.16(c).

 

73

--------------------------------------------------------------------------------

 

 

(b)    The Loan Parties, jointly and severally, shall indemnify the Lender, and
each Related Party of the Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by a Loan Party or a Subsidiary, or any
Environmental Liability related in any way to a Loan Party or Subsidiary, (iv)
the failure of a Loan Party to deliver to the Lender the required receipts or
other required documentary evidence with respect to a payment made by such Loan
Party for Taxes pursuant to Section 2.15, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
any Loan Party or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 8.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (c)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

 

(d)     All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 8.04. Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Lender that issues any Letter
of Credit), except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender
(and any attempted assignment or transfer by a Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Lender that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)     The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of the Borrower Representative,
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Lender within five (5) Business Days after having received notice thereof, and
provided further that no consent of the Borrower Representative shall be
required for an assignment to an Affiliate of the Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, any other assignee;

 

74

--------------------------------------------------------------------------------

 

 

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.

 

(c)     The Lender may, without the consent of the Borrowers, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and Letters of Credit and the
Loans owing to it); provided that (i) the Lender’s obligations under this
Agreement shall remain unchanged; (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrowers shall continue to deal solely and directly with the
Lender in connection with the Lender’s rights and obligations under this
Agreement. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 (subject to the requirements and
limitations therein) to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.13 or 2.15, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were the Lender. If the Lender shall sell
a participation, it shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that the Lender
shall have no obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitment, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and the Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(d)     The Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of the
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.

 

75

--------------------------------------------------------------------------------

 

 

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.13, 2.14, 2.15 and Section 8.03 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 8.06. Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

(b)     Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by the Lender
or any Affiliate to or for the credit or the account of any Loan Party against
any of and all the Secured Obligations, irrespective of whether or not the
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of the Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
the Lender may have.

 

76

--------------------------------------------------------------------------------

 

 

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws of the State of Ohio, but giving effect to federal laws
applicable to national banks.

 

(b)     Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. federal or
Ohio State court sitting in Cleveland, Ohio in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

 

(c)     Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

77

--------------------------------------------------------------------------------

 

 

SECTION 8.12. Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by any Requirement of Law
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative, or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the Lender on a
non-confidential basis from a source other than the Borrowers. For the purposes
of this Section, “Information” means all information received from the Loan
Parties relating to the Loan Parties or their business, other than any such
information that is available to the Lender on a non-confidential basis prior to
disclosure by the Loan Parties; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 8.13. Nonreliance; Violation of Law. The Lender hereby represents that
it is not relying on or looking to any margin stock (as defined in Regulation U
of the Board) for the repayment of the Borrowings provided for herein. Anything
contained in this Agreement to the contrary notwithstanding, the Lender shall
not be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

SECTION 8.14. USA PATRIOT Act. The Lender is subject to the requirements of the
USA PATRIOT Act and hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow the Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

 

SECTION 8.15. Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with, any of the Loan Parties and
their respective Affiliates.

 

SECTION 8.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to the Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by the Lender.

 

78

--------------------------------------------------------------------------------

 

 

SECTION 8.17. Marketing Consent. The Borrowers hereby authorize the Lender, at
its sole expense, but without any prior approval by any Borrower, to include the
Borrowers’ names and logos in advertising slicks posted on the Lender’s internet
site, in pitchbooks or sent in mailings to prospective customers and to give
such other publicity to this Agreement as it may from time to time determine in
its sole discretion. Notwithstanding the foregoing, the Lender shall not publish
any Borrower’s name in a newspaper or magazine without obtaining the Borrowers’
prior written approval. The foregoing authorization shall remain in effect
unless the Borrower Representative notifies the Lender in writing that such
authorization is revoked.

 

SECTION 8.18. Confession of Judgement. THE LOAN PARTIES HEREBY AUTHORIZE ANY
ATTORNEY-AT-LAW TO APPEAR IN ANY COURT OF RECORD IN ANY COUNTY IN THE STATE OF
OHIO OR ELSEWHERE WHERE A LOAN PARTY HAS A PLACE OF BUSINESS, SIGNED THIS
AGREEMENT OR CAN BE FOUND, AFTER THE LENDER DECLARES A DEFAULT AND ACCELERATES
THE BALANCES DUE UNDER THIS AGREEMENT, TO WAIVE THE ISSUANCE OF SERVICE OF
PROCESS AND CONFESS JUDGMENT AGAINST THE LOAN PARTIES IN FAVOR OF THE LENDER FOR
THE AMOUNTS THEN APPEARING DUE, TOGETHER WITH THE COSTS OF SUIT, AND THEREUPON
TO RELEASE ALL ERRORS AND WAIVE ALL RIGHT OF APPEAL AND STAY OF EXECUTION. THE
LOAN PARTIES AGREE AND CONSENT THAT THE ATTORNEY CONFESSING JUDGMENT ON BEHALF
OF THE LOAN PARTIES HEREUNDER MAY ALSO BE COUNSEL TO THE LENDER OR ANY OF ITS
RESPECTIVE AFFILIATES, WAIVES ANY CONFLICT OF INTEREST WHICH MIGHT OTHERWISE
ARISE, AND CONSENTS TO THE LENDER PAYING SUCH CONFESSING ATTORNEY A LEGAL FEE OR
ALLOWING SUCH ATTORNEY’S FEES TO BE PAID FROM ANY PROCEEDS OF COLLECTION OF THIS
AGREEMENT OR COLLATERAL SECURITY THEREFOR.

 

 

ARTICLE IX

 

Loan Guaranty

 

SECTION 9.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all reasonable and
documented costs and expenses including, without limitation, all court costs and
reasonable attorneys’ and paralegals’ fees (including allocated reasonable and
documented costs of in-house counsel and paralegals) and expenses paid or
incurred by the Lender in endeavoring to collect all or any part of the Secured
Obligations from, or in prosecuting any action against, any Borrower, any Loan
Guarantor or any other guarantor of all or any part of the Secured Obligations
(such costs and expenses, together with the Secured Obligations, collectively
the “Guaranteed Obligations”); provided, however, that the definition of
“Guaranteed Obligations” shall not create any guarantee by any Loan Guarantor of
(or grant of security interest by any Loan Guarantor to support, as applicable)
any Excluded Swap Obligations of such Loan Guarantor for purposes of determining
any obligations of any Loan Guarantor). Each Loan Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of the Lender that extended any portion of the Guaranteed
Obligations.

 

79

--------------------------------------------------------------------------------

 

 

SECTION 9.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue any Borrower, any Loan Guarantor, any other guarantor of, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 9.03. No Discharge or Diminishment of Loan Guaranty.

 

(a)     Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets, or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Lender or any other Person,
whether in connection herewith or in any unrelated transactions.

 

(b)     The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

(c)     Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the Lender
to assert any claim or demand or to enforce any remedy with respect to all or
any part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of any Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Loan Guarantor or that would otherwise operate as a
discharge of any Loan Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations).

 

SECTION 9.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Lender may, at its
election, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such Loan Guarantor under this Loan Guaranty, except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

80

--------------------------------------------------------------------------------

 

 

SECTION 9.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Lender.

 

SECTION 9.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Lender is in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

 

SECTION 9.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

 

SECTION 9.08. Termination. The Lender may continue to make loans or extend
credit to the Borrowers based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations. Nothing in this Section 9.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Lender may have in respect of, any
Default or Event of Default that shall exist under Article VII hereof as a
result of any such notice of termination.

 

SECTION 9.09. Taxes. Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law. If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such Taxes are Indemnified Taxes, then the amount payable by such Loan
Guarantor shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the Lender receives the amount it would have received had no such
withholding been made.

 

81

--------------------------------------------------------------------------------

 

 

SECTION 9.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

 

SECTION 9.11. Contribution.

 

(a)     To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and the Commitment and all
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the Lender,
and this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations have terminated, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b)     As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

 

(c)     This Section 9.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 9.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

 

(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

(e)     The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 9.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Lender, of the Commitment and all Letters of
Credit issued hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.

 

82

--------------------------------------------------------------------------------

 

 

SECTION 9.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

SECTION 9.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or
otherwise under this Loan Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.13 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.13 constitute, and this Section 9.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

 

ARTICLE X

 

The Borrower Representative.

 

SECTION 10.01. Appointment; Nature of Relationship. Hickok is hereby appointed
by each of the Borrowers as its contractual representative (herein referred to
as the “Borrower Representative” hereunder and under each other Loan Document,
and each of the Borrowers irrevocably authorizes the Borrower Representative to
act as the contractual representative of such Borrower with the rights and
duties expressly set forth herein and in the other Loan Documents. The Borrower
Representative agrees to act as such contractual representative upon the express
conditions contained in this Article X. Additionally, the Borrowers hereby
appoint the Borrower Representative as their agent to receive all of the
proceeds of the Loans in the Funding Account(s), at which time the Borrower
Representative shall promptly disburse such Loans to the appropriate
Borrower(s), provided that, in the case of a Revolving Loan, such amount shall
not exceed Availability. The Lender, and its respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 10.01.

 

SECTION 10.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lender to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

SECTION 10.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

 

83

--------------------------------------------------------------------------------

 

 

SECTION 10.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”. In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Lender. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

 

SECTION 10.05. Successor Borrower Representative. Upon the prior written consent
of the Lender, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative.

 

SECTION 10.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender the Loan Documents and all
related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
the Borrowing Base Certificate and the Compliance Certificates. Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

 

SECTION 10.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its Borrowing Base Certificate and any other certificate or report required
hereunder or requested by the Borrower Representative on which the Borrower
Representative shall rely to prepare the Borrowing Base Certificate and
Compliance Certificate required pursuant to the provisions of this Agreement.

 

[Signature Page Follows]

 

84

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

 

  HICKOK INCORPORATED               By:     Name:  Kelly J. Marek   Title:  Vice
President Finance and CFO

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Vice President Finance and CFO of HICKOK
INCORPORATED, who did respectively acknowledge that he/she signed the foregoing
instrument that the same was his/her free act and deed on behalf of said
company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page – Credit Agreement – Chase/Hickok et . al]

 

--------------------------------------------------------------------------------

 

 

WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

  HICKOK ACQUISITION A LLC, which will be changing its name on or about the date
hereof to Air Enterprises LLC               By:     Name:  Kelly J. Marek  
Title:  Secretary and Treasurer

 

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Secretary and Treasurer of HICKOK
ACQUISITION A LLC, who did respectively acknowledge that he/she signed the
foregoing instrument that the same was his/her free act and deed on behalf of
said company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

--------------------------------------------------------------------------------

 

 

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

  SUPREME ELECTRONICS CORP.               By:     Name:  Kelly J. Marek  
Title:  Secretary and Treasurer

 

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Secretary and Treasurer of SUPREME
ELECTRONICS CORP., who did respectively acknowledge that he/she signed the
foregoing instrument that the same was his/her free act and deed on behalf of
said company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

--------------------------------------------------------------------------------

 

 

WARNING – BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

  FEDERAL HOSE MANUFACTURING LLC               By:     Name:  Kelly J. Marek  
Title:  Secretary and Treasurer

 

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Secretary and Treasurer of FEDERAL HOSE
MANUFACTURING LLC, who did respectively acknowledge that he/she signed the
foregoing instrument that the same was his/her free act and deed on behalf of
said company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

--------------------------------------------------------------------------------

 

 

WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

  WAEKON CORPORATION               By:     Name:  Kelly J. Marek   Title: 
Secretary and Treasurer

 

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Secretary and Treasurer of WAEKON
CORPORATION, who did respectively acknowledge that he/she signed the foregoing
instrument that the same was his/her free act and deed on behalf of said
company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

--------------------------------------------------------------------------------

 

 

WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

  HICKOK OPERATING LLC               By:     Name:  Kelly J. Marek   Title: 
Secretary and Treasurer

 

 

STATE OF    )      ) SS: COUNTY OF    )

 

Before me, a Notary Public in and for said County and State, personally appeared
the above-named Kelly J. Marek, the Secretary and Treasurer of HICKOK OPERATING
LLC who did respectively acknowledge that he/she signed the foregoing instrument
that the same was his/her free act and deed on behalf of said company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
_____________________, ____________, this ________ day of June 2017.

 

        Notary Public     My commission expires:  

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

 

--------------------------------------------------------------------------------

 

 

  JPMORGAN CHASE BANK, N.A.               By:     Name:  Michael P. Lepro  
Title:  Authorized Officer

 

 

[Signature page continued – Credit Agreement – Chase/Hickok et . al]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.05

 

Properties, etc.

 

 

SCHEDULE 3.06

 

Disclosed Matters

 

 

SCHEDULE 3.12

 

Material Agreements

 

 

SCHEDULE 3.14

 

Insurance

 

 

SCHEDULE 3.15

 

Capitalization and Subsidiaries

 

 

SCHEDULE 3.22

 

Affiliate Transactions

 

 

SCHEDULE 4.01

 

Customer Consents

 

 

SCHEDULE 6.01

 

Existing Indebtedness

 

 

SCHEDULE 6.02

 

Existing Liens

 

 

SCHEDULE 6.04

 

Existing Investments

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.10

 

Existing Restrictions

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

OPINION OF COUNSEL FOR THE LOAN PARTIES

 

 

[FINAL UNSIGNED FORM TO BE ATTACHED]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

BORROWING BASE CERTIFICATE

 

 

[To be attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

To:

JPMorgan Chase Bank, N.A.

 

This Compliance Certificate (“Certificate”), for the period ended _______ __,
201_, is furnished pursuant to that certain Credit Agreement dated as of June 1,
2017 (as amended, modified, renewed or extended from time to time, the
“Agreement”) among HICKOK INCORPORATED, an Ohio corporation (“Hickok”), HICKOK
ACQUISITION A LLC, an Ohio limited liability company, which will be changing its
name on about the Effective Date to Air Enterprises LLC (“Hickok Air
Enterprises”), SUPREME ELECTRONICS CORP., an Ohio corporation (“Supreme”),
FEDERAL HOSE MANUFACTURING LLC, an Ohio limited liability company (“Federal”),
HICKOK OPERATING LLC, an Ohio limited liability company (“Hickok Operating”),
WAEKON CORPORATION, an Ohio corporation (“Waekon”), and CAD ENTERPRISES, INC.,
an Arizona corporation (“CAD”, and together with Hickok, Hickok Air Enterprises,
Supreme, Federal, Hickok Operating and Waekon, collectively “Borrowers” and each
individually a “Borrower”), the other Loan Parties, and JPMorgan Chase Bank,
N.A., as Lender. Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the                       of the Borrower Representative and I am
authorized to deliver this Certificate on behalf of the Borrowers and their
Subsidiaries in my capacity as an officer of the Borrower Representative;

 

2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Borrowers and their Subsidiaries with the Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”);

 

3.     The attached financial statements of the Borrowers and, as applicable,
their Subsidiaries and/or Affiliates for the Relevant Period: (a) have been
prepared on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrowers’ annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;

 

4.      The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Lender in connection with the closing of the
Agreement or subsequently delivered as required in the Agreement;

 

5.     I hereby certify that, except as set forth below, no Loan Party has
changed (i) its name, (ii) its chief executive office, (iii) its principal place
of business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Lender the notice required by Section 4.15
of the Security Agreement;

 

D-1

--------------------------------------------------------------------------------

 

 

6. The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects as of the date hereof,
except (i) to the extent that any such representation or warranty specifically
refers to an earlier date, in which case it is true and correct in all material
respects only as of such earlier date, and (ii) that any representation or
warranty which is subject to any materiality qualifier is true and correct in
all respects;

 

7. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and

 

 

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) change
in the Accounting Method or the application thereof and the effect of such
change on the attached financial statements:

 

           

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
              ,        .

 

  HICKOK INCORPORATED,   as the Borrower Representative                   By:  
      Name:       Title:  

 

D-2

--------------------------------------------------------------------------------

 

 

Schedule I to Compliance Certificate

 

 

Compliance as of _________, ____ with

Provisions of        and          of the Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [____], 20[__] is entered
into between ________________________________, a _________________ (the “New
Subsidiary”) and JPMORGAN CHASE BANK, N.A. (the “Lender”) under that certain
Credit Agreement dated as of June 1, 2017 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among HICKOK
INCORPORATED, an Ohio corporation (“Hickok”), HICKOK ACQUISITION A LLC, an Ohio
limited liability company, which will be changing its name on about the
Effective Date to Air Enterprises LLC (“Hickok Air Enterprises”), SUPREME
ELECTRONICS CORP., an Ohio corporation (“Supreme”), FEDERAL HOSE MANUFACTURING
LLC, an Ohio limited liability company (“Federal”), HICKOK OPERATING LLC, an
Ohio limited liability company (“Hickok Operating”), WAEKON CORPORATION, an Ohio
corporation (“Waekon”), and CAD ENTERPRISES, INC., an Arizona corporation
(“CAD”, and together with Hickok, Hickok Air Enterprises, Supreme, Federal,
Hickok Operating and Waekon, collectively “Borrowers” and each individually a
“Borrower”), the other Loan Parties party thereto, and the Lender. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Lender, hereby agree as follows:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [“Loan Guarantor”] for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
[Loan Guarantor] thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article IX of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 9.10 and 9.13 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Lender, as provided in Article IX of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other [Loan Guarantors], promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

2.     If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Lender in accordance with
the Credit Agreement.

 

3.     The address of the New Subsidiary for purposes of Section 8.01 of the
Credit Agreement is as follows:

 

                 

 

E-1

--------------------------------------------------------------------------------

 

 

4.     The New Subsidiary hereby waives acceptance by the Lender of the guaranty
by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.

 

5.     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.

 

6.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF OHIO.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

  [NEW SUBSIDIARY]             By:       Name:       Title:              
Acknowledged and accepted:             JPMORGAN CHASE BANK, N.A.             By:
      Name:       Title:    

 

E-2

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

CapEx Draw Request

 

[Date]

 

To:         JPMorgan Chase Bank, N.A.

 

The undersigned, HICKOK INCORPORATED, an Ohio corporation (“Borrower
Representative”), refers to the Credit Agreement dated as of June 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, the terms defined herein being used herein as therein
defined), among the Borrower Representative, HICKOK AE LLC, an Ohio limited
liability company (f/k/a Air Enterprises LLC which was f/k/a Hickok Acquisition
A LLC), SUPREME ELECTRONICS CORP., a Mississippi corporation, FEDERAL HOSE
MANUFACTURING LLC, an Ohio limited liability company, HICKOK OPERATING LLC, an
Ohio limited liability company, WAEKON CORPORATION, an Ohio corporation, CAD
ENTERPRISES, INC., an Arizona corporation (collectively, the “Borrowers”), and
JPMORGAN CHASE BANK, N.A. (the “Lender”), and hereby gives you notice,
irrevocably, pursuant to Section 2.03(b) of the Credit Agreement, that the
Borrowers hereby request one or more CapEx Loans under the Credit Agreement, and
in that connection sets forth in the schedule attached hereto the information
relating to each such CapEx Loan (collectively, the “Borrowing”) as required by
Section 2.03(b) of the Credit Agreement.

 

The undersigned hereby requests that a CapEx Loan in the amount of $____________
in connection with the new machinery and/or equipment on the attached Schedule 1
be made on _______________, 201___ (such date must be a Business Day).

 

The name of the Borrower purchasing the equipment is:
__________________________.     

 

Wiring instructions, if required, are set forth on Schedule 2.

 

The Borrowing shall be a (check one): ___ CBFR Borrowing or ___ Eurodollar
Borrowing.

 

In the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto is one month.

 

The undersigned hereby certifies that (a) the Borrowing requested hereby does
not exceed 100% of the hard costs of the new machinery and/or equipment
described on Schedule 1 and a true, correct and complete copy of such invoice is
attached hereto; (b) the machinery and/or equipment has previously been paid for
in full by Borrowers; and (c) the other provisions of Section 5.08 are
satisfied.

 

  Very truly yours,             HICKOK INCORPORATED, as Borrower Representative
            By:       Name:       Title:    

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO CAPEX DRAW REQUEST

 

Loans on CapEx Invoices

     

 

 

 

Hard

Cost*

 

 

 

Advance

Rate

 

 

 

Permitted

Loan

 

Less Prior

Loans for

Deposits on

Same CapEx

 

 

CapEx

Loan

Requested

 

 

Cumulative

CapEx

Loans**

           

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

80%

0

0

0

0

0

 

0

0

0

0%

 

 

*See attached supporting documentation.

**Not to exceed 80% of hard costs

 

2

--------------------------------------------------------------------------------

 

 

SCHEDULE 2 TO CAPEX DRAW REQUEST

 

Breakdown of Wires

 

 

 

3

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT – CHASE/HICKOK ET. AL.

 

 

 4

 